Case 20-32548-hdh7 Doc 27-6 Filed 11/17/20   Entered 11/17/20 20:55:26   Page 1 of 47


                       COMPOSITE EXHIBIT F-1 TO
                      MOTION FOR RELIEF FROM STAY



             DEPOSIT ACCOUNT AND CONTROL AGREEMENT
                 (ACCESS RESTRICTED AFTER NOTICE)

                             DATED APRIL 30, 2019
     Case 20-32548-hdh7 Doc 27-6 Filed 11/17/20                      Entered 11/17/20 20:55:26                      Page 2 of 47




                          DEPOSIT ACCOUNT CONTROL AGREEMENT

                                (Access Restricted after Notice)

This Deposit Account Control Agreement (the “Agreement”), dated as of the date specified on the
initial signature page of this Agreement, is entered into by and among, Examination Management
Services, Inc., a corporation existing under laws of Nevada (“Company”), MidCap Funding IV
Trust/MidCap (“Secured Party”), and Wells Fargo Bank, National Association (“Bank”), and sets forth
the rights of Secured Party and the obligations of Bank with respect to the deposit accounts of Company
at Bank identified at the end of this Agreement as the Collateral Accounts (each hereinafter referred to
individually as a “Collateral Account” and collectively as the “Collateral Accounts”). Each account
designated as a Collateral Account includes, for purposes of this Agreement, and without the necessity
of separately listing subaccount numbers, all subaccounts presently existing or hereafter established for
deposit reporting purposes and integrated with the Collateral Account by an arrangement in which
deposits made through subaccounts are posted only to the Collateral Account. Each Collateral Account
operated as a “Multi-Currency Account” is a deposit account maintained with Bank’s Cayman Islands
Branch, which may be denominated in foreign currency.

1.        Secured Party’s Interest in Collateral Accounts. Secured Party represents that it is either (i)
          a lender who has extended credit to Company and has been granted a security interest in the
          Collateral Accounts or (ii) such a lender and the agent for a group of such lenders. Company
          hereby confirms, and Bank hereby acknowledges, the security interest granted by Company to
          Secured Party in all of Company’s right, title and interest in and to the Collateral Accounts and all
          sums now or hereafter on deposit in or payable or withdrawable from the Collateral Accounts (the
          “Collateral Account Funds”). In furtherance of the intentions of the parties hereto, this Agreement
          constitutes written notice by Secured Party to Bank and Bank’s Cayman Islands Branch of
          Secured Party’s security interest in the Collateral Accounts.

2.        Secured Party Control. Bank, Secured Party and Company each agree that Bank will comply
          with instructions given to Bank by Secured Party directing disposition of funds in the Collateral
          Accounts (“Disposition Instructions”) without further consent by Company. Except as otherwise
          required by law, Bank will not agree with any third party to comply with instructions for disposition
          of funds in the Collateral Accounts originated by such third party. Bank represents that there is
          no currently effective agreement with any third party addressing the disposition of funds or control
          over any of the Collateral Accounts or the Collateral Account Funds.

3.        Company Access to Collateral Accounts. Notwithstanding the provisions of the “Secured Party
          Control” section of this Agreement, Secured Party agrees that Company will be allowed access
          to the Collateral Accounts and Collateral Account Funds until Bank receives, and has had a
          reasonable opportunity (not to exceed two (2) Business Days (as defined in Section 6 below)) to
          act on, written notice from Secured Party directing that Company no longer have access to any
          Collateral Accounts or Collateral Account Funds (an “Access Termination Notice”). Company
          irrevocably authorizes Bank to comply with any Access Termination Notice and/or Disposition
          Instructions even if Company objects to them in any way, and agrees that Bank may pay any and
          all Collateral Account Funds to Secured Party in response to any Disposition Instructions.
          Company further agrees that after Bank receives an Access Termination Notice, Company will
          not have access to any Collateral Accounts or Collateral Account Funds.

DACA-MIDCAP-ARAN                     Examination Management Services_Midcap ARAN Final Execution Version_04.25.19             Page 1
(Revised 03-02-12) DCMT 21798
     Case 20-32548-hdh7 Doc 27-6 Filed 11/17/20                      Entered 11/17/20 20:55:26                      Page 3 of 47


4.        Transfers in Response to Disposition Instructions. Notwithstanding the provisions of the
          “Secured Party Control” section of this Agreement, unless Bank separately agrees in writing to
          the contrary, Bank will have no obligation to disburse funds in response to Disposition Instructions
          other than by automatic standing wire. Bank agrees that on each Business Day after it receives
          and has had a reasonable opportunity (not to exceed two (2) Business Days) to act on an Access
          Termination Notice and corresponding Disposition Instructions it will transfer to the account
          specified at the end of this Agreement as the Destination Account or, if no account is specified,
          to such account as Secured Party specifies in the Access Termination Notice (in either case, the
          “Destination Account”) the full amount of the collected and available balance in the Collateral
          Accounts at the beginning of such Business Day. Any disposition of funds which Bank makes in
          response to Disposition Instructions is subject to Bank’s standard policies, procedures and
          documentation governing the type of disposition made; provided, however, that in no
          circumstances will any such disposition require Company’s consent. To the extent any Collateral
          Account is a certificate of deposit or time deposit, Bank will be entitled to deduct any applicable
          early withdrawal penalty prior to disbursing funds from such account in response to Disposition
          Instructions. To the extent Secured Party requests that funds be transferred from any Collateral
          Account in a currency different from the currency denomination of the Collateral Account, the
          funds transfer will be made after currency conversion at Bank’s then current buying rate for
          exchange applicable to the new currency.

5.        Lockboxes. To the extent items deposited to a Collateral Account have been received in one or
          more post office lockboxes maintained for Company by Bank (each a “Lockbox”) and processed
          by Bank for deposit, Company acknowledges that Company has granted Secured Party a security
          interest in all such items (the “Remittances”). Company agrees that after Bank receives an
          Access Termination Notice, Company will have no further right or ability to instruct Bank regarding
          the receipt, processing or deposit of Remittances, and that Secured Party alone will have the right
          and ability to so instruct Bank. Company and Secured Party acknowledge and agree that Bank’s
          operation of each Lockbox, and the receipt, retrieval, processing and deposit of Remittances, will
          at all times be governed by Bank’s Master Agreement for Treasury Management Services or other
          applicable treasury management services agreement, and by Bank’s applicable standard lockbox
          Service Description.

6.        Balance Reports and Bank Statements. Bank agrees, at the request of Secured Party on any
          day on which Bank is open to conduct its regular banking business, other than a Saturday, Sunday
          or public holiday (each a “Business Day”), to make available to Secured Party a report (“Balance
          Report”) showing the opening available balance in the Collateral Accounts as of the beginning of
          such Business Day, by a transmission method determined by Bank, in Bank’s sole discretion.
          Company expressly consents to this transmission of information without notice to or consent of
          Company. After Bank receives an Access Termination Notice, Bank will, on receiving a written
          request from Secured Party, send to Secured Party by United States mail, at the address indicated
          for Secured Party after its signature to this Agreement, duplicate copies of all periodic statements
          on the Collateral Accounts which are subsequently sent to Company.

7.        Returned Items. Secured Party and Company understand and agree that the face amount
          (“Returned Item Amount”) of each Returned Item will be paid by Bank debiting the deposit account
          of Company at Bank identified on the signature page to this Agreement as Company’s Operating
          Account (the “Operating Account”), without prior notice to Secured Party or Company, and if the
          amount on deposit in the Operating Account is insufficient to pay for such Returned Item, Bank
          may debit one or more Collateral Accounts for such Returned Item. As used in this Agreement,
          the term “Returned Item” means (i) any item deposited to a Collateral Account and returned
          unpaid, whether for insufficient funds or for any other reason, and without regard to timeliness of
          the return or the occurrence or timeliness of any drawee’s notice of non-payment; (ii) any item
          subject to a claim against Bank of breach of transfer or presentment warranty under the Uniform
          Commercial Code (as adopted in the applicable state) or Regulation CC (12 C.F.R. §229), as in

DACA-MIDCAP-ARAN                     Examination Management Services_Midcap ARAN Final Execution Version_04.25.19             Page 2
(Revised 03-02-12) DCMT 21798
     Case 20-32548-hdh7 Doc 27-6 Filed 11/17/20                      Entered 11/17/20 20:55:26                      Page 4 of 47


          effect from time to time; (iii) any automated clearing house (“ACH”) entry credited to a Collateral
          Account and returned unpaid or subject to an adjustment entry under applicable clearing house
          rules, whether for insufficient funds or for any other reason, and without regard to timeliness of the
          return or adjustment; (iv) any credit to a Collateral Account from a merchant card transaction,
          against which a contractual demand for chargeback has been made; and (v) any credit to a
          Collateral Account made in error. Company agrees to pay all Returned Item Amounts
          immediately on demand, without setoff or counterclaim, to the extent there are not sufficient funds
          in the Operating Account or the Collateral Account to cover the Returned Item Amounts on the
          day Bank attempts to debit them from the Operating Account or alternatively, the Collateral
          Account. After Bank receives an Access Termination Notice, Secured Party agrees to pay all
          Returned Item Amounts within fifteen (15) calendar days after demand, without setoff or
          counterclaim, to the extent that (i) the Returned Item Amounts are not paid in full by Company
          within five (5) calendar days after demand on Company by Bank, and (ii) Secured Party has
          received proceeds from the corresponding Returned Items under this Agreement; provided,
          however, that Secured Party’s obligation under this Section 7 will end ninety (90) calendar days
          after termination of this Agreement, except with respect to claims made to Secured Party under
          this Section 7 prior to expiration of such ninety (90) day period.

8.        Settlement Items. Secured Party and Company understand and agree that the face amount
          (“Settlement Item Amount”) of each Settlement Item will be paid by Bank debiting the applicable
          Collateral Account, without prior notice to Secured Party or Company. As used in this Agreement,
          the term “Settlement Item” means (i) each check or other payment order drawn on or payable
          against any controlled disbursement account or other deposit account at any time linked to any
          Collateral Account by a zero balance account connection or other automated funding mechanism
          (each a “Linked Account”), which Bank cashes or exchanges for a cashier’s check or official check
          in the ordinary course of business prior to receiving an Access Termination Notice and having
          had a reasonable opportunity (not to exceed two (2) Business Days) to act on it, and which is
          presented for settlement against the Collateral Account (after having been presented against the
          Linked Account) after Bank receives the Access Termination Notice, (ii) each check or other
          payment order drawn on or payable against a Collateral Account, which, on the Business Day
          Bank receives an Access Termination Notice, Bank cashes or exchanges for a cashier’s check
          or official check in the ordinary course of business after Bank’s cutoff time for posting, (iii) each
          ACH credit entry initiated by Bank, as originating depository financial institution, on behalf of
          Company, as originator, prior to Bank having received an Access Termination Notice and having
          had a reasonable opportunity (not to exceed two (2) Business Days) to act on it, which ACH credit
          entry settles after Bank receives an Access Termination Notice, and (iv) any other payment order
          drawn on or payable against a Collateral Account or any Linked Account, which Bank has paid or
          funded prior to receiving an Access Termination Notice and having had a reasonable opportunity
          (not to exceed two (2) Business Days) to act on it, and which is first presented for settlement
          against the Collateral Account in the ordinary course of business after Bank receives the Access
          Termination Notice and has transferred Collateral Account Funds to Secured Party under this
          Agreement. Company agrees to pay all Settlement Item Amounts immediately on demand,
          without setoff or counterclaim, to the extent there are not sufficient funds in the applicable
          Collateral Account to cover the Settlement Item Amounts on the day they are to be debited from
          the Collateral Account. Secured Party agrees to pay all Settlement Item Amounts within fifteen
          (15) calendar days after demand, without setoff or counterclaim, to the extent that (i) the
          Settlement Item Amounts are not paid in full by Company within five (5) calendar days after
          demand on Company by Bank, and (ii) Secured Party has received Collateral Account Funds
          under this Agreement; provided, however, that Secured Party’s obligation under this Section 8
          will end ninety (90) calendar days after termination of this Agreement, except with respect to
          claims made to Secured Party under this Section 8 prior to expiration of such ninety (90) day
          period.

9.        Bank Fees. Company agrees to pay all Bank’s fees and charges for the maintenance and
          administration of the Collateral Accounts and for the treasury management and other account
          services provided with respect to the Collateral Accounts and any Lockboxes (collectively “Bank
DACA-MIDCAP-ARAN                     Examination Management Services_Midcap ARAN Final Execution Version_04.25.19             Page 3
(Revised 03-02-12) DCMT 21798
   Case 20-32548-hdh7 Doc 27-6 Filed 11/17/20                        Entered 11/17/20 20:55:26                      Page 5 of 47


          Fees”), including, but not limited to, the fees for (a) Balance Reports provided on the Collateral
          Accounts, (b) funds transfer services received with respect to the Collateral Accounts, (c) lockbox
          processing services, (d) Returned Items, (e) funds advanced to cover overdrafts in the Collateral
          Accounts (but without Bank being in any way obligated to make any such advances), and (f)
          duplicate bank statements. (For avoidance of doubt, the term “Bank Fees” does not include fees
          incurred by Bank and charged to Company for use of in-house legal counsel or outside legal
          counsel.) The Bank Fees will be paid by Bank debiting the Operating Account on the Business
          Day that the Bank Fees are due, without notice to Secured Party or Company, and if the amount
          on deposit in the Operating Account is insufficient to pay for such Bank Fees, Bank may debit one
          or more Collateral Accounts for such Bank Fees. If there are not sufficient funds in the Operating
          Account or the Collateral Accounts to cover fully the Bank Fees on the Business Day Bank
          attempts to debit them from the Operating Account or the Collateral Accounts, such shortfall or
          the amount of such Bank Fees will be paid by Company to Bank, without setoff or counterclaim,
          within five (5) calendar days after demand from Bank. Secured Party agrees to pay any Bank
          Fees which accrue after Bank receives an Access Termination Notice, within fifteen (15) calendar
          days after demand, without setoff or counterclaim, to the extent such Bank Fees are not paid in
          full by Company within five (5) calendar days after demand on Company by Bank; provided,
          however, that Secured Party’s obligation under this Section 9 will end ninety (90) calendar days
          after termination of this Agreement, except with respect to claims made to Secured Party under
          this Section 9 prior to expiration of such ninety (90) day period.

10.       Account Documentation. Except as specifically provided in this Agreement, Secured Party and
          Company agree that the Collateral Accounts will be subject to, and Bank’s operation of the
          Collateral Accounts will be in accordance with, the terms of Bank’s applicable deposit account
          agreement governing the Collateral Accounts (“Account Agreement”). In addition to the Account
          Agreement, each Collateral Account operated as a “Multi-Currency Account” will be governed by
          Bank’s Master Agreement for Treasury Management Services or other applicable treasury
          management services agreement, and by Bank’s Multi-Currency Account Service Description in
          effect from time to time. All documentation referenced in this Agreement as governing any
          Collateral Account or the processing of any Remittances is hereinafter collectively referred to as
          the “Account Documentation”.

11.       Partial Subordination of Bank’s Rights. Bank hereby subordinates to the security interest of
          Secured Party in the Collateral Accounts and the Collateral Account Funds (i) any security interest
          which Bank may have or acquire in the Collateral Accounts and the Collateral Account Funds,
          and (ii) any right which Bank may have or acquire to set off or otherwise apply any Collateral
          Account Funds against the payment of any indebtedness from time to time owing to Bank from
          Company, except for debits to the Collateral Accounts permitted under this Agreement for the
          payment of Returned Item Amounts, Settlement Item Amounts or Bank Fees.

12.       Bankruptcy Notice; Effect of Filing. If Bank at any time receives notice of the commencement
          of a bankruptcy case or other insolvency or liquidation proceeding by or against Company, Bank
          will continue to comply with its obligations under this Agreement, except to the extent that any
          action required of Bank under this Agreement is prohibited under applicable bankruptcy laws or
          regulations or is stayed pursuant to the automatic stay imposed under the United States
          Bankruptcy Code or by order of any court or agency. With respect to any obligation of Secured
          Party hereunder which requires prior demand on Company, the commencement of a bankruptcy
          case or other insolvency or liquidation proceeding by or against Company will automatically
          eliminate the necessity of such demand on Company by Bank, and will immediately entitle Bank
          to make demand on Secured Party with the same effect as if demand had been made on
          Company and the time for Company’s performance had expired.

13.       Legal Process, Legal Notices and Court Orders. Bank will comply with any legal process,
          legal notice or court order it receives in relation to a Collateral Account if Bank determines in its
          commercially reasonable discretion that the legal process, legal notice or court order is legally
          binding on it.
DACA-MIDCAP-ARAN                     Examination Management Services_Midcap ARAN Final Execution Version_04.25.19             Page 4
(Revised 03-02-12) DCMT 21798
   Case 20-32548-hdh7 Doc 27-6 Filed 11/17/20                        Entered 11/17/20 20:55:26                      Page 6 of 47



14.       Indemnification. Company will indemnify, defend and hold harmless Bank, its officers, directors,
          employees, and agents (collectively, the “Indemnified Parties”) from and against any and all
          claims, demands, losses, liabilities, damages, costs and expenses (including reasonable
          attorneys’ fees) (collectively “Losses and Liabilities”) Bank may suffer or incur as a result of or in
          connection with (a) Bank complying with any binding legal process, legal notice or court order
          referred to in the immediately preceding section of this Agreement, (b) Bank following any
          instruction or request of Secured Party, including but not limited to any Access Termination Notice
          or Disposition Instructions, or (c) Bank complying with its obligations under this Agreement, except
          to the extent such Losses and Liabilities are caused by Bank’s gross negligence or willful
          misconduct. To the extent such obligations of indemnity are not satisfied by Company within
          fifteen (15) days after demand on Company by Bank, Secured Party will indemnify, defend and
          hold harmless Bank and the other Indemnified Parties against any and all Losses and Liabilities
          Bank may suffer or incur as a result of or in connection with Bank following any instruction or
          request of Secured Party, except to the extent such Losses and Liabilities are caused by Bank’s
          gross negligence or willful misconduct.

15.       Bank’s Responsibility. This Agreement does not create any obligations of Bank, and Bank
          makes no express or implied representations or warranties with respect to its obligations under
          this Agreement, except for those expressly set forth herein. In particular, Bank need not
          investigate whether Secured Party is entitled under Secured Party’s agreements with Company
          to give an Access Termination Notice or Disposition Instructions. Bank may rely on any and all
          notices and communications it believes are given by the appropriate party. Bank will not be liable
          to Company, Secured Party or any other party for any Losses and Liabilities caused by (i)
          circumstances beyond Bank’s reasonable control (including, without limitation, computer
          malfunctions, interruptions of communication facilities, labor difficulties, acts of God, wars, or
          terrorist attacks) or (ii) any other circumstances, except to the extent that such Losses and
          Liabilities are directly caused by Bank’s gross negligence or willful misconduct. In no event will
          Bank or Secured Party be liable for any indirect, special, consequential or punitive damages to
          any other party hereunder, whether or not the likelihood of such damages was known to Bank or
          Secured Party (as applicable), and regardless of the form of the claim or action, or the legal theory
          on which it is based. Any action against Bank by Company or Secured Party under or related to
          this Agreement must be brought within twelve (12) months after the cause of action accrues.

16.       Termination. This Agreement may be terminated by Secured Party or Bank at any time by either
          of them giving thirty (30) calendar days prior written notice of such termination to the other parties
          to this Agreement at their contact addresses specified after their signatures to this Agreement;
          provided, however, that this Agreement may be terminated immediately upon five (5) Business
          Days’ prior written notice (i) from Bank to Company and Secured Party should Company or
          Secured Party fail to make any payment when due to Bank from Company or Secured Party under
          the terms of this Agreement and Company or Secured Party fails to cure such default in payment
          within said five (5) Business Days notice period, or (ii) from Secured Party to Bank on termination
          or release of Secured Party’s security interest in the Collateral Accounts; provided, however, that
          any notice from Secured Party under clause (ii) of this sentence must contain Secured Party’s
          acknowledgement of the termination or release of its security interest in the Collateral Accounts.
          Company shall have no right to terminate this Agreement without Secured Party’s prior written
          consent. Company’s and Secured Party’s respective obligations to report errors in funds transfers
          and bank statements and to pay Returned Items Amounts, Settlement Item Amounts, and Bank
          Fees, as well as the indemnifications made, and the limitations on the liability of Bank accepted,
          by Company and Secured Party under this Agreement will continue after the termination of this
          Agreement with respect to all the circumstances to which they are applicable, existing or occurring
          before such termination, and any liability of any party to this Agreement, as determined under the
          provisions of this Agreement, with respect to acts or omissions of such party prior to such

DACA-MIDCAP-ARAN                     Examination Management Services_Midcap ARAN Final Execution Version_04.25.19             Page 5
(Revised 03-02-12) DCMT 21798
   Case 20-32548-hdh7 Doc 27-6 Filed 11/17/20                        Entered 11/17/20 20:55:26                      Page 7 of 47


          termination will also survive such termination. Upon any termination of this Agreement which
          occurs after Bank has received an Access Termination Notice and has had a reasonable
          opportunity (not to exceed two (2) Business Days) to act on it, (i) Bank will transfer all collected
          and available balances in the Collateral Accounts on the date of such termination in accordance
          with Secured Party’s written instructions, and (ii) Bank will close any Lockbox and forward any
          mail received at the Lockbox unopened to such address as is communicated to Bank by Secured
          Party under the notice provisions of this Agreement for a period of three (3) months after the
          effective termination date, unless otherwise arranged between Secured Party and Bank, provided
          that Bank’s fees with respect to such disposition must be prepaid directly to Bank at the time of
          termination by cashier’s check payable to Bank or other payment method acceptable to Bank in
          its sole discretion.

17.       Modifications, Amendments, and Waivers. This Agreement may not be modified or amended,
          or any provision thereof waived, except in a writing signed by all the parties to this Agreement.

18.       Notices. All notices from one party to another must be in writing, must be delivered to Company,
          Secured Party and/or Bank at their contact addresses specified after their signatures to this
          Agreement, or any other address of any party communicated to the other parties in writing, and
          will be effective on receipt. Any notice sent by a party to this Agreement to another party must
          also be sent to all other parties to this Agreement. Bank is authorized by Company and Secured
          Party to act on any instructions or notices received by Bank if (a) such instructions or notices
          purport to be made in the name of Secured Party, (b) Bank reasonably believes that they are so
          made, and (c) they do not conflict with the terms of this Agreement as such terms may be
          amended from time to time, unless such conflicting instructions or notices are supported by a
          court order.

19.       Successors and Assigns. Neither Company nor Secured Party may assign or transfer its rights
          or obligations under this Agreement to any person or entity without the prior written consent of
          Bank, which consent will not be unreasonably withheld or delayed. Notwithstanding the foregoing,
          Secured Party may transfer its rights and duties under this Agreement to (i) a transferee to which,
          by contract or operation of law, Secured Party transfers substantially all of its rights and duties
          under the financing or other arrangements between Secured Party and Company (including,
          without limitation, to any of Secured Party’s financing source(s) or in connection with any merger
          or acquisition by or of Secured Party), or (ii) if Secured Party is acting as a representative in whose
          favor a security interest is created or provided for, a transferee that is a successor representative;
          provided that as between Bank and Secured Party, Secured Party will not be released from its
          obligations under this Agreement unless and until Bank receives any such transferee’s binding
          written agreement to assume all of Secured Party’s obligations hereunder. Bank may not assign
          or transfer its rights or obligations under this Agreement to any person or entity without the prior
          written consent of Secured Party, which consent will not be unreasonably withheld or delayed;
          provided, however, that no such consent will be required if such assignment or transfer takes
          place as part of a merger, acquisition or corporate reorganization affecting Bank.

20.       Governing Law. This Agreement will be governed by and be construed in accordance with the
          laws of the state in which the office of Bank that maintains the Collateral Accounts is located,
          without regard to conflict of laws principles. This state will also be deemed to be Bank’s
          jurisdiction, for purposes of Article 9 of the Uniform Commercial Code as it applies to this
          Agreement.

21.       Severability. To the extent that the terms of this Agreement are inconsistent with, or prohibited
          or unenforceable under, any applicable law or regulation, they will be deemed ineffective only to
          the extent of such prohibition or unenforceability, and will be deemed modified and applied in a
          manner consistent with such law or regulation. Any provision of this Agreement which is deemed

DACA-MIDCAP-ARAN                     Examination Management Services_Midcap ARAN Final Execution Version_04.25.19             Page 6
(Revised 03-02-12) DCMT 21798
   Case 20-32548-hdh7 Doc 27-6 Filed 11/17/20                       Entered 11/17/20 20:55:26                      Page 8 of 47


          unenforceable or invalid in any jurisdiction will not affect the enforceability or validity of the
          remaining provisions of this Agreement or the same provision in any other jurisdiction.

22.       Counterparts. This Agreement may be executed in any number of counterparts each of which
          will be an original with the same effect as if the signatures were on the same instrument. Delivery
          of an executed counterpart of a signature page of this Agreement by telecopier or electronic image
          scan transmission (such as a “pdf” file) will be effective as delivery of a manually executed
          counterpart of the Agreement.

23.       Entire Agreement. This Agreement, together with the Account Documentation, contains the
          entire and only agreement among all the parties to this Agreement and between Bank and
          Company, on the one hand, and Bank and Secured Party, on the other hand, with respect to (a)
          the interest of Secured Party in the Collateral Accounts and Collateral Account Funds, and (b)
          Bank’s obligations to Secured Party in connection with the Collateral Accounts and Collateral
          Account Funds.




DACA-MIDCAP-ARAN                    Examination Management Services_Midcap ARAN Final Execution Version_04.25.19             Page 7
(Revised 03-02-12) DCMT 21798
   Case 20-32548-hdh7 Doc 27-6 Filed 11/17/20                     Entered 11/17/20 20:55:26                      Page 9 of 47


This Agreement has been signed by the duly authorized officers or representatives of Company,
Secured Party and Bank on the date specified below.

                                       Date:

 Collateral Account Numbers:                                         4121948491, 4121914493, 9600129242,
                                                                     9600129261, 9600129276
 Operating Account Number:                                           4121914451
 Destination Account Number:                                         2000036282803
 Bank of Destination Account:                                        Wells Fargo Bank, N.A. (McLean, VA)
   Account name:                                                     MidCap Funding IV Trust - Collections
                                                                     EMSI
   Reference Data:
                                                                     Daily
   Frequency (Daily or Weekly):                                      Start of Day
   Balance (Intraday or Start of Day):




                                    [SIGNATURE PAGES FOLLOW]




DACA-MIDCAP-ARAN                  Examination Management Services_Midcap ARAN Final Execution Version_04.25.19             Page 8
(Revised 03-02-12) DCMT 21798
Case 20-32548-hdh7 Doc 27-6 Filed 11/17/20   Entered 11/17/20 20:55:26   Page 10 of 47
Case 20-32548-hdh7 Doc 27-6 Filed 11/17/20   Entered 11/17/20 20:55:26   Page 11 of 47
Case 20-32548-hdh7 Doc 27-6 Filed 11/17/20   Entered 11/17/20 20:55:26   Page 12 of 47
Case 20-32548-hdh7 Doc 27-6 Filed 11/17/20   Entered 11/17/20 20:55:26   Page 13 of 47


                        COMPOSITE EXHIBIT F-2 TO
                       MOTION FOR RELIEF FROM STAY



              DEPOSIT ACCOUNT AND CONTROL AGREEMENT
                  (ACCESS RESTRICTED IMMEDIATELY)

                             DATED APRIL 30, 2019
  Case 20-32548-hdh7 Doc 27-6 Filed 11/17/20                         Entered 11/17/20 20:55:26                    Page 14 of 47




                          DEPOSIT ACCOUNT CONTROL AGREEMENT

                                (Access Restricted Immediately)

This Deposit Account Control Agreement (the “Agreement”), dated as of the date specified on the
initial signature page of this Agreement, is entered into by and among Examination Management
Services, Inc., a corporation existing under laws of Nevada (“Company”), MidCap Funding IV Trust
(“Secured Party”), and Wells Fargo Bank, National Association (“Bank”), and sets forth the rights of
Secured Party and the obligations of Bank with respect to the deposit accounts of Company at Bank
identified at the end of this Agreement as the Collateral Accounts (each hereinafter referred to individually
as a “Collateral Account” and collectively as the “Collateral Accounts”). Each account designated as a
Collateral Account includes, for purposes of this Agreement, and without the necessity of separately
listing subaccount numbers, all subaccounts presently existing or hereafter established for deposit
reporting purposes and integrated with the Collateral Account by an arrangement in which deposits made
through subaccounts are posted only to the Collateral Account. Each Collateral Account operated as a
“Multi-Currency Account” is a deposit account maintained with Bank’s Cayman Islands Branch, which
may be denominated in foreign currency.

1.        Secured Party’s Interest in Collateral Accounts. Secured Party represents that it is either (i)
          a lender who has extended credit to Company and has been granted a security interest in the
          Collateral Accounts or (ii) such a lender and the agent for a group of such lenders. Company
          hereby confirms, and Bank hereby acknowledges, the security interest granted by Company to
          Secured Party in all of Company’s right, title and interest in and to the Collateral Accounts and all
          sums now or hereafter on deposit in or payable or withdrawable from the Collateral Accounts (the
          “Collateral Account Funds”). In furtherance of the intentions of the parties hereto, this Agreement
          constitutes written notice by Secured Party to Bank and Bank’s Cayman Islands Branch of
          Secured Party’s security interest in the Collateral Accounts.

2.        Secured Party Control. Bank, Secured Party and Company each agree that Bank will comply
          with instructions given to Bank by Secured Party directing disposition of funds in the Collateral
          Accounts (“Disposition Instructions”) without further consent by Company. Except as otherwise
          required by law, Bank will not agree with any third party to comply with instructions for disposition
          of funds in the Collateral Accounts originated by such third party. Bank represents that there is
          no currently effective agreement with any third party addressing the disposition of funds or control
          over any of the Collateral Accounts or the Collateral Account Funds.

3.        No Company Access to Collateral Accounts. Unless separately agreed to in writing by
          Secured Party, Company agrees that it will not be able to make debits or withdrawals from or
          otherwise have access to the Collateral Accounts or any Collateral Account Funds, and that
          Secured Party will have exclusive access to the Collateral Accounts and Collateral Account
          Funds.

4.        Transfers in Response to Disposition Instructions. Notwithstanding the provisions of the
          “Secured Party Control” section of this Agreement, unless Bank separately agrees in writing to
          the contrary, Bank will have no obligation to disburse funds in response to Disposition Instructions
          other than by the appropriate disbursement method expressly set forth in this Section 4. If at the
          time this Agreement is originally executed, Secured Party has fully completed wire transfer
          instructions for a transfer destination account (the “Destination Account”) on the initial signature
DACA-MIDCAP-ARI                     Examination Management Services_Midcap ARI Final Execution Version_04.25.19             Page 1
(Revised 03-02-12) DCMT 21909
  Case 20-32548-hdh7 Doc 27-6 Filed 11/17/20                         Entered 11/17/20 20:55:26                    Page 15 of 47


          page of this Agreement, including the Destination Account number and the name and ABA
          number of the financial institution at which the Destination Account is maintained, then Secured
          Party hereby instructs Bank, and Bank agrees, on each day on which Bank is open to conduct its
          regular banking business, other than a Saturday, Sunday or public holiday (each a “Business
          Day”) during the term of this Agreement, to transfer to the Destination Account (or such alternative
          account as Secured Party may specify to Bank from time to time in accordance with the notice
          provisions hereof) by standing wire (or alternative funds transfer method acceptable to Bank in its
          sole discretion) the full amount of the collected and available balance in the Collateral Accounts
          at the beginning of such Business Day. Secured Party may at any time instruct Bank to
          discontinue transferring funds to the original Destination Account and begin transferring funds to
          a new Destination Account, in accordance with the notice provisions of this Agreement. Bank will
          comply with such notice within a reasonable period of time not to exceed two (2) Business Days.
          Except as otherwise expressly set forth in this Section 4, Bank will have no obligation to disburse
          funds in response to Disposition Instructions other than by cashier’s check payable to Secured
          Party. Any disposition of funds which Bank makes under this Section 4 or otherwise in response
          to Disposition Instructions is subject to Bank’s standard policies, procedures and documentation
          governing the type of disposition made; provided, however, that in no circumstances will any such
          disposition require Company’s consent. To the extent any Collateral Account is a certificate of
          deposit or time deposit, Bank will be entitled to deduct any applicable early withdrawal penalty
          prior to disbursing funds from such account in response to Disposition Instructions. To the extent
          Secured Party requests that funds be transferred from any Collateral Account in a currency
          different from the currency denomination of the Collateral Account, the funds transfer will be made
          after currency conversion at Bank’s then current buying rate for exchange applicable to the new
          currency.

5.        Lockboxes. To the extent items deposited to a Collateral Account have been received in one or
          more post office lockboxes maintained for Company by Bank (each a “Lockbox”) and processed
          by Bank for deposit, Company acknowledges that Company has granted Secured Party a security
          interest in all such items (the “Remittances”). During the term of this Agreement, Company will
          have no right or ability to instruct Bank regarding the receipt, processing or deposit of
          Remittances, and Secured Party alone will have the right and ability to so instruct Bank. Company
          and Secured Party acknowledge and agree that Bank’s operation of each Lockbox, and the
          receipt, retrieval, processing and deposit of Remittances, will at all times be governed by Bank’s
          Master Agreement for Treasury Management Services or other applicable treasury management
          services agreement, and by Bank’s applicable standard lockbox Service Description.

6.        Balance Reports and Bank Statements. Bank agrees, at the request of Secured Party on any
          Business Day, to make available to Secured Party a report (“Balance Report”) showing the
          opening available balance in the Collateral Accounts as of the beginning of such Business Day,
          by a transmission method determined by Bank, in Bank’s sole discretion. Company expressly
          consents to this transmission of information without notice to or consent of Company. Bank will,
          on receiving a written request from Secured Party, send to Secured Party by United States mail,
          at the address indicated for Secured Party after its signature to this Agreement, duplicate copies
          of all periodic statements on the Collateral Accounts which are subsequently sent to Company.

7.        Returned Items. Secured Party and Company understand and agree that the face amount
          (“Returned Item Amount”) of each Returned Item will be paid by Bank debiting the deposit account
          of Company at Bank identified on the signature page to this Agreement as Company’s Operating
          Account (the “Operating Account”), without prior notice to Secured Party or Company, and if the
          amount on deposit in the Operating Account is insufficient to pay for such Returned Item, Bank
          may debit one or more Collateral Accounts for such Returned Item. As used in this Agreement,
          the term “Returned Item” means (i) any item deposited to a Collateral Account and returned
          unpaid, whether for insufficient funds or for any other reason, and without regard to timeliness of
          the return or the occurrence or timeliness of any drawee’s notice of non-payment; (ii) any item

DACA-MIDCAP-ARI                     Examination Management Services_Midcap ARI Final Execution Version_04.25.19             Page 2
(Revised 03-02-12) DCMT 21909
  Case 20-32548-hdh7 Doc 27-6 Filed 11/17/20                         Entered 11/17/20 20:55:26                    Page 16 of 47


          subject to a claim against Bank of breach of transfer or presentment warranty under the Uniform
          Commercial Code (as adopted in the applicable state) or Regulation CC (12 C.F.R. §229), as in
          effect from time to time; (iii) any automated clearing house (“ACH”) entry credited to a Collateral
          Account and returned unpaid or subject to an adjustment entry under applicable clearing house
          rules, whether for insufficient funds or for any other reason, and without regard to timeliness of the
          return or adjustment; (iv) any credit to a Collateral Account from a merchant card transaction,
          against which a contractual demand for chargeback has been made; and (v) any credit to a
          Collateral Account made in error. Company agrees to pay all Returned Item Amounts
          immediately on demand, without setoff or counterclaim, to the extent there are not sufficient funds
          in the Operating Account or the Collateral Account to cover the Returned Item Amounts on the
          day Bank attempts to debit them from the Operating Account or alternatively, the Collateral
          Account. Secured Party agrees to pay all Returned Item Amounts within fifteen (15) calendar
          days after demand, without setoff or counterclaim, to the extent that (i) the Returned Item Amounts
          are not paid in full by Company within five (5) calendar days after demand on Company by Bank,
          and (ii) Secured Party has received proceeds from the corresponding Returned Items under this
          Agreement; provided, however, that Secured Party’s obligation under this Section 7 will end
          ninety (90) calendar days after termination of this Agreement, except with respect to claims made
          to Secured Party under this Section 7 prior to expiration of such ninety (90) day period.

8.        [Reserved.]

9.        Bank Fees. Company agrees to pay all Bank’s fees and charges for the maintenance and
          administration of the Collateral Accounts and for the treasury management and other account
          services provided with respect to the Collateral Accounts and any Lockboxes (collectively “Bank
          Fees”), including, but not limited to, the fees for (a) Balance Reports provided on the Collateral
          Accounts, (b) funds transfer services received with respect to the Collateral Accounts, (c) lockbox
          processing services, (d) Returned Items, (e) funds advanced to cover overdrafts in the Collateral
          Accounts (but without Bank being in any way obligated to make any such advances), and (f)
          duplicate bank statements. (For avoidance of doubt, the term “Bank Fees” does not include fees
          incurred by Bank and charged to Company for use of in-house legal counsel or outside legal
          counsel.) The Bank Fees will be paid by Bank debiting the Operating Account on the Business
          Day that the Bank Fees are due, without notice to Secured Party or Company, and if the amount
          on deposit in the Operating Account is insufficient to pay for such Bank Fees, Bank may debit one
          or more Collateral Accounts for such Bank Fees. If there are not sufficient funds in the Operating
          Account or the Collateral Accounts to cover fully the Bank Fees on the Business Day Bank
          attempts to debit them from the Operating Account or the Collateral Accounts, such shortfall or
          the amount of such Bank Fees will be paid by Company to Bank, without setoff or counterclaim,
          within five (5) calendar days after demand from Bank. Secured Party agrees to pay any Bank
          Fees within fifteen (15) calendar days after demand, without setoff or counterclaim, to the extent
          such Bank Fees are not paid in full by Company within five (5) calendar days after demand on
          Company by Bank; provided, however, that Secured Party’s obligation under this Section 9 will
          end ninety (90) calendar days after termination of this Agreement, except with respect to claims
          made to Secured Party under this Section 9 prior to expiration of such ninety (90) day period.

10.       Account Documentation. Except as specifically provided in this Agreement, Secured Party and
          Company agree that the Collateral Accounts will be subject to, and Bank’s operation of the
          Collateral Accounts will be in accordance with, the terms of Bank’s applicable deposit account
          agreement governing the Collateral Accounts (“Account Agreement”). In addition to the Account
          Agreement, each Collateral Account operated as a “Multi-Currency Account” will be governed by
          Bank’s Master Agreement for Treasury Management Services or other applicable treasury
          management services agreement, and by Bank’s Multi-Currency Account Service Description in
          effect from time to time. All documentation referenced in this Agreement as governing any
          Collateral Account or the processing of any Remittances is hereinafter collectively referred to as
          the “Account Documentation”.



DACA-MIDCAP-ARI                     Examination Management Services_Midcap ARI Final Execution Version_04.25.19             Page 3
(Revised 03-02-12) DCMT 21909
  Case 20-32548-hdh7 Doc 27-6 Filed 11/17/20                          Entered 11/17/20 20:55:26                    Page 17 of 47


11.       Partial Subordination of Bank’s Rights. Bank hereby subordinates to the security interest of
          Secured Party in the Collateral Accounts and the Collateral Account Funds (i) any security interest
          which Bank may have or acquire in the Collateral Accounts and the Collateral Account Funds,
          and (ii) any right which Bank may have or acquire to set off or otherwise apply any Collateral
          Account Funds against the payment of any indebtedness from time to time owing to Bank from
          Company, except for debits to the Collateral Accounts permitted under this Agreement for the
          payment of Returned Item Amounts or Bank Fees.

12.       Bankruptcy Notice; Effect of Filing. If Bank at any time receives notice of the commencement
          of a bankruptcy case or other insolvency or liquidation proceeding by or against Company, Bank
          will continue to comply with its obligations under this Agreement, except to the extent that any
          action required of Bank under this Agreement is prohibited under applicable bankruptcy laws or
          regulations or is stayed pursuant to the automatic stay imposed under the United States
          Bankruptcy Code or by order of any court or agency. With respect to any obligation of Secured
          Party hereunder which requires prior demand on Company, the commencement of a bankruptcy
          case or other insolvency or liquidation proceeding by or against Company will automatically
          eliminate the necessity of such demand on Company by Bank, and will immediately entitle Bank
          to make demand on Secured Party with the same effect as if demand had been made on
          Company and the time for Company’s performance had expired.

13.       Legal Process, Legal Notices and Court Orders. Bank will comply with any legal process,
          legal notice or court order it receives in relation to a Collateral Account if Bank determines in its
          commercially reasonable discretion that the legal process, legal notice or court order is legally
          binding on it.

14.       Indemnification. Company will indemnify, defend and hold harmless Bank, its officers, directors,
          employees, and agents (collectively, the “Indemnified Parties”) from and against any and all
          claims, demands, losses, liabilities, damages, costs and expenses (including reasonable
          attorneys’ fees) (collectively “Losses and Liabilities”) Bank may suffer or incur as a result of or in
          connection with (a) Bank complying with any binding legal process, legal notice or court order
          referred to in the immediately preceding section of this Agreement, (b) Bank following any
          instruction or request of Secured Party, including but not limited to any Disposition Instructions,
          or (c) Bank complying with its obligations under this Agreement, except to the extent such Losses
          and Liabilities are caused by Bank’s gross negligence or willful misconduct. To the extent such
          obligations of indemnity are not satisfied by Company within fifteen (15) days after demand on
          Company by Bank, Secured Party will indemnify, defend and hold harmless Bank and the other
          Indemnified Parties against any and all Losses and Liabilities Bank may suffer or incur as a result
          of or in connection with Bank following any instruction or request of Secured Party, except to the
          extent such Losses and Liabilities are caused by Bank’s gross negligence or willful misconduct.

15.       Bank’s Responsibility. This Agreement does not create any obligations of Bank, and Bank
          makes no express or implied representations or warranties with respect to its obligations under
          this Agreement, except for those expressly set forth herein. In particular, Bank need not
          investigate whether Secured Party is entitled under Secured Party’s agreements with Company
          to give Disposition Instructions. Bank may rely on any and all notices and communications it
          believes are given by the appropriate party. Bank will not be liable to Company, Secured Party
          or any other party for any Losses and Liabilities caused by (i) circumstances beyond Bank’s
          reasonable control (including, without limitation, computer malfunctions, interruptions of
          communication facilities, labor difficulties, acts of God, wars, or terrorist attacks) or (ii) any other
          circumstances, except to the extent such Losses and Liabilities are directly caused by Bank’s
          gross negligence or willful misconduct. In no event will Bank or Secured Party be liable for any
          indirect, special, consequential or punitive damages to any other party hereunder, whether or not
          the likelihood of such damages was known to Bank or Secured Party (as applicable), and
          regardless of the form of the claim or action, or the legal theory on which it is based. Any action

DACA-MIDCAP-ARI                      Examination Management Services_Midcap ARI Final Execution Version_04.25.19             Page 4
(Revised 03-02-12) DCMT 21909
  Case 20-32548-hdh7 Doc 27-6 Filed 11/17/20                         Entered 11/17/20 20:55:26                    Page 18 of 47


          against Bank by Company or Secured Party under or related to this Agreement must be brought
          within twelve (12) months after the cause of action accrues.

16.       Termination. This Agreement may be terminated by Secured Party or Bank at any time by either
          of them giving thirty (30) calendar days prior written notice of such termination to the other parties
          to this Agreement at their contact addresses specified after their signatures to this Agreement;
          provided, however, that this Agreement may be terminated immediately upon five (5) Business
          Days’ prior written notice (i) from Bank to Company and Secured Party should Company or
          Secured Party fail to make any payment when due to Bank from Company or Secured Party under
          the terms of this Agreement and Company or Secured Party fails to cure such default in payment
          within said five (5) Business Days notice period, or (ii) from Secured Party to Bank on termination
          or release of Secured Party’s security interest in the Collateral Accounts; provided, however, that
          any notice from Secured Party under clause (ii) of this sentence must contain Secured Party’s
          acknowledgement of the termination or release of its security interest in the Collateral Accounts.
          Company shall have no right to terminate this Agreement without Secured Party’s prior written
          consent. Company’s and Secured Party’s respective obligations to report errors in funds transfers
          and bank statements and to pay Returned Items Amounts and Bank Fees, as well as the
          indemnifications made, and the limitations on the liability of Bank accepted, by Company and
          Secured Party under this Agreement will continue after the termination of this Agreement with
          respect to all the circumstances to which they are applicable, existing or occurring before such
          termination, and any liability of any party to this Agreement, as determined under the provisions
          of this Agreement, with respect to acts or omissions of such party prior to such termination will
          also survive such termination. Upon any termination of this Agreement, (i) Bank will transfer all
          collected and available balances in the Collateral Accounts on the date of such termination in
          accordance with Secured Party’s written instructions, and (ii) Bank will close any Lockbox and
          forward any mail received at the Lockbox unopened to such address as is communicated to Bank
          by Secured Party under the notice provisions of this Agreement for a period of three (3) months
          after the effective termination date, unless otherwise arranged between Secured Party and Bank,
          provided that Bank’s fees with respect to such disposition must be prepaid directly to Bank at the
          time of termination by cashier’s check payable to Bank or other payment method acceptable to
          Bank in its sole discretion.

17.       Modifications, Amendments, and Waivers. This Agreement may not be modified or amended,
          or any provision thereof waived, except in a writing signed by all the parties to this Agreement.

18.       Notices. All notices from one party to another must be in writing, must be delivered to Company,
          Secured Party and/or Bank at their contact addresses specified after their signatures to this
          Agreement, or any other address of any party communicated to the other parties in writing, and
          will be effective on receipt. Any notice sent by a party to this Agreement to another party must
          also be sent to all other parties to this Agreement. Bank is authorized by Company and Secured
          Party to act on any instructions or notices received by Bank if (a) such instructions or notices
          purport to be made in the name of Secured Party, (b) Bank reasonably believes that they are so
          made, and (c) they do not conflict with the terms of this Agreement as such terms may be
          amended from time to time, unless such conflicting instructions or notices are supported by a
          court order.

19.       Successors and Assigns. Neither Company nor Secured Party may assign or transfer its rights
          or obligations under this Agreement to any person or entity without the prior written consent of
          Bank, which consent will not be unreasonably withheld or delayed. Notwithstanding the foregoing,
          Secured Party may transfer its rights and duties under this Agreement to (i) a transferee to which,
          by contract or operation of law, Secured Party transfers substantially all of its rights and duties
          under the financing or other arrangements between Secured Party and Company (including,
          without limitation, to any of Secured Party’s financing source(s) or in connection with any merger

DACA-MIDCAP-ARI                     Examination Management Services_Midcap ARI Final Execution Version_04.25.19             Page 5
(Revised 03-02-12) DCMT 21909
  Case 20-32548-hdh7 Doc 27-6 Filed 11/17/20                          Entered 11/17/20 20:55:26                    Page 19 of 47


          or acquisition by or of Secured Party), or (ii) if Secured Party is acting as a representative in whose
          favor a security interest is created or provided for, a transferee that is a successor representative;
          provided that as between Bank and Secured Party, Secured Party will not be released from its
          obligations under this Agreement unless and until Bank receives any such transferee’s binding
          written agreement to assume all of Secured Party’s obligations hereunder. Bank may not assign
          or transfer its rights or obligations under this Agreement to any person or entity without the prior
          written consent of Secured Party, which consent will not be unreasonably withheld or delayed;
          provided, however, that no such consent will be required if such assignment or transfer takes
          place as part of a merger, acquisition or corporate reorganization affecting Bank.

20.       Governing Law. This Agreement will be governed by and be construed in accordance with the
          laws of the state in which the office of Bank that maintains the Collateral Accounts is located,
          without regard to conflict of laws principles. This state will also be deemed to be Bank’s
          jurisdiction, for purposes of Article 9 of the Uniform Commercial Code as it applies to this
          Agreement.

21.       Severability. To the extent that the terms of this Agreement are inconsistent with, or prohibited
          or unenforceable under, any applicable law or regulation, they will be deemed ineffective only to
          the extent of such prohibition or unenforceability, and will be deemed modified and applied in a
          manner consistent with such law or regulation. Any provision of this Agreement which is deemed
          unenforceable or invalid in any jurisdiction will not affect the enforceability or validity of the
          remaining provisions of this Agreement or the same provision in any other jurisdiction.

22.       Counterparts. This Agreement may be executed in any number of counterparts each of which
          will be an original with the same effect as if the signatures were on the same instrument. Delivery
          of an executed counterpart of a signature page of this Agreement by telecopier or electronic image
          scan transmission (such as a “pdf” file) will be effective as delivery of a manually executed
          counterpart of the Agreement.

23.       Entire Agreement. This Agreement, together with the Account Documentation, contains the
          entire and only agreement among all the parties to this Agreement and between Bank and
          Company, on the one hand, and Bank and Secured Party, on the other hand, with respect to (a)
          the interest of Secured Party in the Collateral Accounts and Collateral Account Funds, and (b)
          Bank’s obligations to Secured Party in connection with the Collateral Accounts and Collateral
          Account Funds.




DACA-MIDCAP-ARI                      Examination Management Services_Midcap ARI Final Execution Version_04.25.19             Page 6
(Revised 03-02-12) DCMT 21909
  Case 20-32548-hdh7 Doc 27-6 Filed 11/17/20                     Entered 11/17/20 20:55:26                    Page 20 of 47


This Agreement has been signed by the duly authorized officers or representatives of Company,
Secured Party and Bank on the date specified below.

                                              Date:

 Collateral Account Numbers:                                         4121914477
 Operating Account Number:                                           4121914451
 Destination Account Number:                                         2000036282803
 Bank of Destination Account:                                        Wells Fargo Bank, N.A (McLean, VA)
   Account name:                                                     MidCap Funding IV Trust – Collections
                                                                     EMSI
   Reference Data:
                                                                     Daily
   Frequency (Daily or Weekly):                                      IntraDay (8:30am CT)
   Balance (Intraday or Start of Day):




                                   [SIGNATURE PAGES FOLLOW]




DACA-MIDCAP-ARI                 Examination Management Services_Midcap ARI Final Execution Version_04.25.19             Page 7
(Revised 03-02-12) DCMT 21909
Case 20-32548-hdh7 Doc 27-6 Filed 11/17/20   Entered 11/17/20 20:55:26   Page 21 of 47
Case 20-32548-hdh7 Doc 27-6 Filed 11/17/20   Entered 11/17/20 20:55:26   Page 22 of 47
Case 20-32548-hdh7 Doc 27-6 Filed 11/17/20   Entered 11/17/20 20:55:26   Page 23 of 47
Case 20-32548-hdh7 Doc 27-6 Filed 11/17/20   Entered 11/17/20 20:55:26   Page 24 of 47


                        COMPOSITE EXHIBIT F-3 TO
                       MOTION FOR RELIEF FROM STAY



              DEPOSIT ACCOUNT AND CONTROL AGREEMENT
                  (ACCESS RESTRICTED IMMEDIATELY)

                             DATED APRIL 30, 2019
  Case 20-32548-hdh7 Doc 27-6 Filed 11/17/20                         Entered 11/17/20 20:55:26                    Page 25 of 47




                          DEPOSIT ACCOUNT CONTROL AGREEMENT

                                (Access Restricted Immediately)

This Deposit Account Control Agreement (the “Agreement”), dated as of the date specified on the
initial signature page of this Agreement, is entered into by and among Examination Management
Services, Inc., a corporation existing under laws of Nevada (“Company”), MidCap Funding IV Trust
(“Secured Party”), and Wells Fargo Bank, National Association (“Bank”), and sets forth the rights of
Secured Party and the obligations of Bank with respect to the deposit accounts of Company at Bank
identified at the end of this Agreement as the Collateral Accounts (each hereinafter referred to individually
as a “Collateral Account” and collectively as the “Collateral Accounts”). Each account designated as a
Collateral Account includes, for purposes of this Agreement, and without the necessity of separately
listing subaccount numbers, all subaccounts presently existing or hereafter established for deposit
reporting purposes and integrated with the Collateral Account by an arrangement in which deposits made
through subaccounts are posted only to the Collateral Account. Each Collateral Account operated as a
“Multi-Currency Account” is a deposit account maintained with Bank’s Cayman Islands Branch, which
may be denominated in foreign currency.

1.        Secured Party’s Interest in Collateral Accounts. Secured Party represents that it is either (i)
          a lender who has extended credit to Company and has been granted a security interest in the
          Collateral Accounts or (ii) such a lender and the agent for a group of such lenders. Company
          hereby confirms, and Bank hereby acknowledges, the security interest granted by Company to
          Secured Party in all of Company’s right, title and interest in and to the Collateral Accounts and all
          sums now or hereafter on deposit in or payable or withdrawable from the Collateral Accounts (the
          “Collateral Account Funds”). In furtherance of the intentions of the parties hereto, this Agreement
          constitutes written notice by Secured Party to Bank and Bank’s Cayman Islands Branch of
          Secured Party’s security interest in the Collateral Accounts.

2.        Secured Party Control. Bank, Secured Party and Company each agree that Bank will comply
          with instructions given to Bank by Secured Party directing disposition of funds in the Collateral
          Accounts (“Disposition Instructions”) without further consent by Company. Except as otherwise
          required by law, Bank will not agree with any third party to comply with instructions for disposition
          of funds in the Collateral Accounts originated by such third party. Bank represents that there is
          no currently effective agreement with any third party addressing the disposition of funds or control
          over any of the Collateral Accounts or the Collateral Account Funds.

3.        No Company Access to Collateral Accounts. Unless separately agreed to in writing by
          Secured Party, Company agrees that it will not be able to make debits or withdrawals from or
          otherwise have access to the Collateral Accounts or any Collateral Account Funds, and that
          Secured Party will have exclusive access to the Collateral Accounts and Collateral Account
          Funds.

4.        Transfers in Response to Disposition Instructions. Notwithstanding the provisions of the
          “Secured Party Control” section of this Agreement, unless Bank separately agrees in writing to
          the contrary, Bank will have no obligation to disburse funds in response to Disposition Instructions
          other than by the appropriate disbursement method expressly set forth in this Section 4. If at the
          time this Agreement is originally executed, Secured Party has fully completed wire transfer
          instructions for a transfer destination account (the “Destination Account”) on the initial signature
DACA-MIDCAP-ARI                     Examination Management Services_Midcap ARI Final Execution Version_04.25.19             Page 1
(Revised 03-02-12) DCMT 21909
  Case 20-32548-hdh7 Doc 27-6 Filed 11/17/20                         Entered 11/17/20 20:55:26                    Page 26 of 47


          page of this Agreement, including the Destination Account number and the name and ABA
          number of the financial institution at which the Destination Account is maintained, then Secured
          Party hereby instructs Bank, and Bank agrees, on each day on which Bank is open to conduct its
          regular banking business, other than a Saturday, Sunday or public holiday (each a “Business
          Day”) during the term of this Agreement, to transfer to the Destination Account (or such alternative
          account as Secured Party may specify to Bank from time to time in accordance with the notice
          provisions hereof) by standing wire (or alternative funds transfer method acceptable to Bank in its
          sole discretion) the full amount of the collected and available balance in the Collateral Accounts
          at the beginning of such Business Day. Secured Party may at any time instruct Bank to
          discontinue transferring funds to the original Destination Account and begin transferring funds to
          a new Destination Account, in accordance with the notice provisions of this Agreement. Bank will
          comply with such notice within a reasonable period of time not to exceed two (2) Business Days.
          Except as otherwise expressly set forth in this Section 4, Bank will have no obligation to disburse
          funds in response to Disposition Instructions other than by cashier’s check payable to Secured
          Party. Any disposition of funds which Bank makes under this Section 4 or otherwise in response
          to Disposition Instructions is subject to Bank’s standard policies, procedures and documentation
          governing the type of disposition made; provided, however, that in no circumstances will any such
          disposition require Company’s consent. To the extent any Collateral Account is a certificate of
          deposit or time deposit, Bank will be entitled to deduct any applicable early withdrawal penalty
          prior to disbursing funds from such account in response to Disposition Instructions. To the extent
          Secured Party requests that funds be transferred from any Collateral Account in a currency
          different from the currency denomination of the Collateral Account, the funds transfer will be made
          after currency conversion at Bank’s then current buying rate for exchange applicable to the new
          currency.

5.        Lockboxes. To the extent items deposited to a Collateral Account have been received in one or
          more post office lockboxes maintained for Company by Bank (each a “Lockbox”) and processed
          by Bank for deposit, Company acknowledges that Company has granted Secured Party a security
          interest in all such items (the “Remittances”). During the term of this Agreement, Company will
          have no right or ability to instruct Bank regarding the receipt, processing or deposit of
          Remittances, and Secured Party alone will have the right and ability to so instruct Bank. Company
          and Secured Party acknowledge and agree that Bank’s operation of each Lockbox, and the
          receipt, retrieval, processing and deposit of Remittances, will at all times be governed by Bank’s
          Master Agreement for Treasury Management Services or other applicable treasury management
          services agreement, and by Bank’s applicable standard lockbox Service Description.

6.        Balance Reports and Bank Statements. Bank agrees, at the request of Secured Party on any
          Business Day, to make available to Secured Party a report (“Balance Report”) showing the
          opening available balance in the Collateral Accounts as of the beginning of such Business Day,
          by a transmission method determined by Bank, in Bank’s sole discretion. Company expressly
          consents to this transmission of information without notice to or consent of Company. Bank will,
          on receiving a written request from Secured Party, send to Secured Party by United States mail,
          at the address indicated for Secured Party after its signature to this Agreement, duplicate copies
          of all periodic statements on the Collateral Accounts which are subsequently sent to Company.

7.        Returned Items. Secured Party and Company understand and agree that the face amount
          (“Returned Item Amount”) of each Returned Item will be paid by Bank debiting the deposit account
          of Company at Bank identified on the signature page to this Agreement as Company’s Operating
          Account (the “Operating Account”), without prior notice to Secured Party or Company, and if the
          amount on deposit in the Operating Account is insufficient to pay for such Returned Item, Bank
          may debit one or more Collateral Accounts for such Returned Item. As used in this Agreement,
          the term “Returned Item” means (i) any item deposited to a Collateral Account and returned
          unpaid, whether for insufficient funds or for any other reason, and without regard to timeliness of
          the return or the occurrence or timeliness of any drawee’s notice of non-payment; (ii) any item

DACA-MIDCAP-ARI                     Examination Management Services_Midcap ARI Final Execution Version_04.25.19             Page 2
(Revised 03-02-12) DCMT 21909
  Case 20-32548-hdh7 Doc 27-6 Filed 11/17/20                         Entered 11/17/20 20:55:26                    Page 27 of 47


          subject to a claim against Bank of breach of transfer or presentment warranty under the Uniform
          Commercial Code (as adopted in the applicable state) or Regulation CC (12 C.F.R. §229), as in
          effect from time to time; (iii) any automated clearing house (“ACH”) entry credited to a Collateral
          Account and returned unpaid or subject to an adjustment entry under applicable clearing house
          rules, whether for insufficient funds or for any other reason, and without regard to timeliness of the
          return or adjustment; (iv) any credit to a Collateral Account from a merchant card transaction,
          against which a contractual demand for chargeback has been made; and (v) any credit to a
          Collateral Account made in error. Company agrees to pay all Returned Item Amounts
          immediately on demand, without setoff or counterclaim, to the extent there are not sufficient funds
          in the Operating Account or the Collateral Account to cover the Returned Item Amounts on the
          day Bank attempts to debit them from the Operating Account or alternatively, the Collateral
          Account. Secured Party agrees to pay all Returned Item Amounts within fifteen (15) calendar
          days after demand, without setoff or counterclaim, to the extent that (i) the Returned Item Amounts
          are not paid in full by Company within five (5) calendar days after demand on Company by Bank,
          and (ii) Secured Party has received proceeds from the corresponding Returned Items under this
          Agreement; provided, however, that Secured Party’s obligation under this Section 7 will end
          ninety (90) calendar days after termination of this Agreement, except with respect to claims made
          to Secured Party under this Section 7 prior to expiration of such ninety (90) day period.

8.        [Reserved.]

9.        Bank Fees. Company agrees to pay all Bank’s fees and charges for the maintenance and
          administration of the Collateral Accounts and for the treasury management and other account
          services provided with respect to the Collateral Accounts and any Lockboxes (collectively “Bank
          Fees”), including, but not limited to, the fees for (a) Balance Reports provided on the Collateral
          Accounts, (b) funds transfer services received with respect to the Collateral Accounts, (c) lockbox
          processing services, (d) Returned Items, (e) funds advanced to cover overdrafts in the Collateral
          Accounts (but without Bank being in any way obligated to make any such advances), and (f)
          duplicate bank statements. (For avoidance of doubt, the term “Bank Fees” does not include fees
          incurred by Bank and charged to Company for use of in-house legal counsel or outside legal
          counsel.) The Bank Fees will be paid by Bank debiting the Operating Account on the Business
          Day that the Bank Fees are due, without notice to Secured Party or Company, and if the amount
          on deposit in the Operating Account is insufficient to pay for such Bank Fees, Bank may debit one
          or more Collateral Accounts for such Bank Fees. If there are not sufficient funds in the Operating
          Account or the Collateral Accounts to cover fully the Bank Fees on the Business Day Bank
          attempts to debit them from the Operating Account or the Collateral Accounts, such shortfall or
          the amount of such Bank Fees will be paid by Company to Bank, without setoff or counterclaim,
          within five (5) calendar days after demand from Bank. Secured Party agrees to pay any Bank
          Fees within fifteen (15) calendar days after demand, without setoff or counterclaim, to the extent
          such Bank Fees are not paid in full by Company within five (5) calendar days after demand on
          Company by Bank; provided, however, that Secured Party’s obligation under this Section 9 will
          end ninety (90) calendar days after termination of this Agreement, except with respect to claims
          made to Secured Party under this Section 9 prior to expiration of such ninety (90) day period.

10.       Account Documentation. Except as specifically provided in this Agreement, Secured Party and
          Company agree that the Collateral Accounts will be subject to, and Bank’s operation of the
          Collateral Accounts will be in accordance with, the terms of Bank’s applicable deposit account
          agreement governing the Collateral Accounts (“Account Agreement”). In addition to the Account
          Agreement, each Collateral Account operated as a “Multi-Currency Account” will be governed by
          Bank’s Master Agreement for Treasury Management Services or other applicable treasury
          management services agreement, and by Bank’s Multi-Currency Account Service Description in
          effect from time to time. All documentation referenced in this Agreement as governing any
          Collateral Account or the processing of any Remittances is hereinafter collectively referred to as
          the “Account Documentation”.



DACA-MIDCAP-ARI                     Examination Management Services_Midcap ARI Final Execution Version_04.25.19             Page 3
(Revised 03-02-12) DCMT 21909
  Case 20-32548-hdh7 Doc 27-6 Filed 11/17/20                          Entered 11/17/20 20:55:26                    Page 28 of 47


11.       Partial Subordination of Bank’s Rights. Bank hereby subordinates to the security interest of
          Secured Party in the Collateral Accounts and the Collateral Account Funds (i) any security interest
          which Bank may have or acquire in the Collateral Accounts and the Collateral Account Funds,
          and (ii) any right which Bank may have or acquire to set off or otherwise apply any Collateral
          Account Funds against the payment of any indebtedness from time to time owing to Bank from
          Company, except for debits to the Collateral Accounts permitted under this Agreement for the
          payment of Returned Item Amounts or Bank Fees.

12.       Bankruptcy Notice; Effect of Filing. If Bank at any time receives notice of the commencement
          of a bankruptcy case or other insolvency or liquidation proceeding by or against Company, Bank
          will continue to comply with its obligations under this Agreement, except to the extent that any
          action required of Bank under this Agreement is prohibited under applicable bankruptcy laws or
          regulations or is stayed pursuant to the automatic stay imposed under the United States
          Bankruptcy Code or by order of any court or agency. With respect to any obligation of Secured
          Party hereunder which requires prior demand on Company, the commencement of a bankruptcy
          case or other insolvency or liquidation proceeding by or against Company will automatically
          eliminate the necessity of such demand on Company by Bank, and will immediately entitle Bank
          to make demand on Secured Party with the same effect as if demand had been made on
          Company and the time for Company’s performance had expired.

13.       Legal Process, Legal Notices and Court Orders. Bank will comply with any legal process,
          legal notice or court order it receives in relation to a Collateral Account if Bank determines in its
          commercially reasonable discretion that the legal process, legal notice or court order is legally
          binding on it.

14.       Indemnification. Company will indemnify, defend and hold harmless Bank, its officers, directors,
          employees, and agents (collectively, the “Indemnified Parties”) from and against any and all
          claims, demands, losses, liabilities, damages, costs and expenses (including reasonable
          attorneys’ fees) (collectively “Losses and Liabilities”) Bank may suffer or incur as a result of or in
          connection with (a) Bank complying with any binding legal process, legal notice or court order
          referred to in the immediately preceding section of this Agreement, (b) Bank following any
          instruction or request of Secured Party, including but not limited to any Disposition Instructions,
          or (c) Bank complying with its obligations under this Agreement, except to the extent such Losses
          and Liabilities are caused by Bank’s gross negligence or willful misconduct. To the extent such
          obligations of indemnity are not satisfied by Company within fifteen (15) days after demand on
          Company by Bank, Secured Party will indemnify, defend and hold harmless Bank and the other
          Indemnified Parties against any and all Losses and Liabilities Bank may suffer or incur as a result
          of or in connection with Bank following any instruction or request of Secured Party, except to the
          extent such Losses and Liabilities are caused by Bank’s gross negligence or willful misconduct.

15.       Bank’s Responsibility. This Agreement does not create any obligations of Bank, and Bank
          makes no express or implied representations or warranties with respect to its obligations under
          this Agreement, except for those expressly set forth herein. In particular, Bank need not
          investigate whether Secured Party is entitled under Secured Party’s agreements with Company
          to give Disposition Instructions. Bank may rely on any and all notices and communications it
          believes are given by the appropriate party. Bank will not be liable to Company, Secured Party
          or any other party for any Losses and Liabilities caused by (i) circumstances beyond Bank’s
          reasonable control (including, without limitation, computer malfunctions, interruptions of
          communication facilities, labor difficulties, acts of God, wars, or terrorist attacks) or (ii) any other
          circumstances, except to the extent such Losses and Liabilities are directly caused by Bank’s
          gross negligence or willful misconduct. In no event will Bank or Secured Party be liable for any
          indirect, special, consequential or punitive damages to any other party hereunder, whether or not
          the likelihood of such damages was known to Bank or Secured Party (as applicable), and
          regardless of the form of the claim or action, or the legal theory on which it is based. Any action

DACA-MIDCAP-ARI                      Examination Management Services_Midcap ARI Final Execution Version_04.25.19             Page 4
(Revised 03-02-12) DCMT 21909
  Case 20-32548-hdh7 Doc 27-6 Filed 11/17/20                         Entered 11/17/20 20:55:26                    Page 29 of 47


          against Bank by Company or Secured Party under or related to this Agreement must be brought
          within twelve (12) months after the cause of action accrues.

16.       Termination. This Agreement may be terminated by Secured Party or Bank at any time by either
          of them giving thirty (30) calendar days prior written notice of such termination to the other parties
          to this Agreement at their contact addresses specified after their signatures to this Agreement;
          provided, however, that this Agreement may be terminated immediately upon five (5) Business
          Days’ prior written notice (i) from Bank to Company and Secured Party should Company or
          Secured Party fail to make any payment when due to Bank from Company or Secured Party under
          the terms of this Agreement and Company or Secured Party fails to cure such default in payment
          within said five (5) Business Days notice period, or (ii) from Secured Party to Bank on termination
          or release of Secured Party’s security interest in the Collateral Accounts; provided, however, that
          any notice from Secured Party under clause (ii) of this sentence must contain Secured Party’s
          acknowledgement of the termination or release of its security interest in the Collateral Accounts.
          Company shall have no right to terminate this Agreement without Secured Party’s prior written
          consent. Company’s and Secured Party’s respective obligations to report errors in funds transfers
          and bank statements and to pay Returned Items Amounts and Bank Fees, as well as the
          indemnifications made, and the limitations on the liability of Bank accepted, by Company and
          Secured Party under this Agreement will continue after the termination of this Agreement with
          respect to all the circumstances to which they are applicable, existing or occurring before such
          termination, and any liability of any party to this Agreement, as determined under the provisions
          of this Agreement, with respect to acts or omissions of such party prior to such termination will
          also survive such termination. Upon any termination of this Agreement, (i) Bank will transfer all
          collected and available balances in the Collateral Accounts on the date of such termination in
          accordance with Secured Party’s written instructions, and (ii) Bank will close any Lockbox and
          forward any mail received at the Lockbox unopened to such address as is communicated to Bank
          by Secured Party under the notice provisions of this Agreement for a period of three (3) months
          after the effective termination date, unless otherwise arranged between Secured Party and Bank,
          provided that Bank’s fees with respect to such disposition must be prepaid directly to Bank at the
          time of termination by cashier’s check payable to Bank or other payment method acceptable to
          Bank in its sole discretion.

17.       Modifications, Amendments, and Waivers. This Agreement may not be modified or amended,
          or any provision thereof waived, except in a writing signed by all the parties to this Agreement.

18.       Notices. All notices from one party to another must be in writing, must be delivered to Company,
          Secured Party and/or Bank at their contact addresses specified after their signatures to this
          Agreement, or any other address of any party communicated to the other parties in writing, and
          will be effective on receipt. Any notice sent by a party to this Agreement to another party must
          also be sent to all other parties to this Agreement. Bank is authorized by Company and Secured
          Party to act on any instructions or notices received by Bank if (a) such instructions or notices
          purport to be made in the name of Secured Party, (b) Bank reasonably believes that they are so
          made, and (c) they do not conflict with the terms of this Agreement as such terms may be
          amended from time to time, unless such conflicting instructions or notices are supported by a
          court order.

19.       Successors and Assigns. Neither Company nor Secured Party may assign or transfer its rights
          or obligations under this Agreement to any person or entity without the prior written consent of
          Bank, which consent will not be unreasonably withheld or delayed. Notwithstanding the foregoing,
          Secured Party may transfer its rights and duties under this Agreement to (i) a transferee to which,
          by contract or operation of law, Secured Party transfers substantially all of its rights and duties
          under the financing or other arrangements between Secured Party and Company (including,
          without limitation, to any of Secured Party’s financing source(s) or in connection with any merger

DACA-MIDCAP-ARI                     Examination Management Services_Midcap ARI Final Execution Version_04.25.19             Page 5
(Revised 03-02-12) DCMT 21909
  Case 20-32548-hdh7 Doc 27-6 Filed 11/17/20                          Entered 11/17/20 20:55:26                    Page 30 of 47


          or acquisition by or of Secured Party), or (ii) if Secured Party is acting as a representative in whose
          favor a security interest is created or provided for, a transferee that is a successor representative;
          provided that as between Bank and Secured Party, Secured Party will not be released from its
          obligations under this Agreement unless and until Bank receives any such transferee’s binding
          written agreement to assume all of Secured Party’s obligations hereunder. Bank may not assign
          or transfer its rights or obligations under this Agreement to any person or entity without the prior
          written consent of Secured Party, which consent will not be unreasonably withheld or delayed;
          provided, however, that no such consent will be required if such assignment or transfer takes
          place as part of a merger, acquisition or corporate reorganization affecting Bank.

20.       Governing Law. This Agreement will be governed by and be construed in accordance with the
          laws of the state in which the office of Bank that maintains the Collateral Accounts is located,
          without regard to conflict of laws principles. This state will also be deemed to be Bank’s
          jurisdiction, for purposes of Article 9 of the Uniform Commercial Code as it applies to this
          Agreement.

21.       Severability. To the extent that the terms of this Agreement are inconsistent with, or prohibited
          or unenforceable under, any applicable law or regulation, they will be deemed ineffective only to
          the extent of such prohibition or unenforceability, and will be deemed modified and applied in a
          manner consistent with such law or regulation. Any provision of this Agreement which is deemed
          unenforceable or invalid in any jurisdiction will not affect the enforceability or validity of the
          remaining provisions of this Agreement or the same provision in any other jurisdiction.

22.       Counterparts. This Agreement may be executed in any number of counterparts each of which
          will be an original with the same effect as if the signatures were on the same instrument. Delivery
          of an executed counterpart of a signature page of this Agreement by telecopier or electronic image
          scan transmission (such as a “pdf” file) will be effective as delivery of a manually executed
          counterpart of the Agreement.

23.       Entire Agreement. This Agreement, together with the Account Documentation, contains the
          entire and only agreement among all the parties to this Agreement and between Bank and
          Company, on the one hand, and Bank and Secured Party, on the other hand, with respect to (a)
          the interest of Secured Party in the Collateral Accounts and Collateral Account Funds, and (b)
          Bank’s obligations to Secured Party in connection with the Collateral Accounts and Collateral
          Account Funds.




DACA-MIDCAP-ARI                      Examination Management Services_Midcap ARI Final Execution Version_04.25.19             Page 6
(Revised 03-02-12) DCMT 21909
  Case 20-32548-hdh7 Doc 27-6 Filed 11/17/20                     Entered 11/17/20 20:55:26                    Page 31 of 47


This Agreement has been signed by the duly authorized officers or representatives of Company,
Secured Party and Bank on the date specified below.

                                              Date:

 Collateral Account Numbers:                                         4121914477
 Operating Account Number:                                           4121914451
 Destination Account Number:                                         2000036282803
 Bank of Destination Account:                                        Wells Fargo Bank, N.A (McLean, VA)
   Account name:                                                     MidCap Funding IV Trust – Collections
                                                                     EMSI
   Reference Data:
                                                                     Daily
   Frequency (Daily or Weekly):                                      IntraDay (8:30am CT)
   Balance (Intraday or Start of Day):




                                   [SIGNATURE PAGES FOLLOW]




DACA-MIDCAP-ARI                 Examination Management Services_Midcap ARI Final Execution Version_04.25.19             Page 7
(Revised 03-02-12) DCMT 21909
Case 20-32548-hdh7 Doc 27-6 Filed 11/17/20   Entered 11/17/20 20:55:26   Page 32 of 47
Case 20-32548-hdh7 Doc 27-6 Filed 11/17/20   Entered 11/17/20 20:55:26   Page 33 of 47
Case 20-32548-hdh7 Doc 27-6 Filed 11/17/20   Entered 11/17/20 20:55:26   Page 34 of 47
Case 20-32548-hdh7 Doc 27-6 Filed 11/17/20   Entered 11/17/20 20:55:26   Page 35 of 47


                        COMPOSITE EXHIBIT F-4 TO
                       MOTION FOR RELIEF FROM STAY



               DEPOSIT ACCOUNT AND SWEEP INVESTMENT
                        CONTROL AGREEMENT
                  (ACCESS RESTRICTED AFTER NOTICE)
                         DATED APRIL 30, 2019
  Case 20-32548-hdh7 Doc 27-6 Filed 11/17/20                        Entered 11/17/20 20:55:26                        Page 36 of 47




                        DEPOSIT ACCOUNT AND SWEEP INVESTMENT
                                 CONTROL AGREEMENT

                                (Access Restricted after Notice)

This Deposit Account and Sweep Investment Control Agreement (the “Agreement”), dated as of the
date specified on the initial signature page of this Agreement, is entered into by and among, Examination
Management Services, Inc. a corporation exising under the laws of Nevada (“Company”), MidCap
Funding IV Trust (“Secured Party”), and Wells Fargo Bank, National Association (“Bank”), and sets
forth the rights of Secured Party and the obligations of Bank with respect to (i) the deposit accounts of
Company at Bank identified at the end of this Agreement as the Collateral Accounts (each hereinafter
referred to individually as a “Collateral Account” and collectively as the “Collateral Accounts”), and (ii) the
Sweep Investments (as hereinafter defined) maintained by Company with Bank which are linked to a
Collateral Account. Each account designated as a Collateral Account includes, for purposes of this
Agreement, and without the necessity of separately listing subaccount numbers, all subaccounts
presently existing or hereafter established for deposit reporting purposes and integrated with the
Collateral Account by an arrangement in which deposits made through subaccounts are posted only to
the Collateral Account. Each Collateral Account operated as a “Multi-Currency Account” is a deposit
account maintained with Bank’s Cayman Islands Branch, which may be denominated in foreign currency.
All or a portion of the funds withdrawn and debited from a Collateral Account may be invested for
Company from time to time by Bank in one or more investment options held by and in the name of Bank
for itself and those of Bank’s customers, including Company, that are participating in a deposit account
investment program of Bank. An investment of such funds together with any dividend, interest, or other
investment return earned thereon is hereinafter referred to individually as a “Sweep Investment” and
collectively as “Sweep Investments”. As used herein, the term “Sweep Agreement” has the meaning
assigned to it in the “Account Documentation” section of this Agreement.

1.        Secured Party’s Interest in Collateral Accounts and Sweep Investments. Secured Party
          represents that it is either (i) a lender who has extended credit to Company and has been granted
          a security interest in the Collateral Accounts and Sweep Investments or (ii) such a lender and the
          agent for a group of such lenders. Company hereby confirms, and Bank hereby acknowledges,
          the security interest granted by Company to Secured Party in all of Company’s right, title and
          interest in and to (i) the Collateral Accounts and all sums now or hereafter on deposit in or payable
          or withdrawable from the Collateral Accounts (the “Collateral Account Funds”), and (ii) the Sweep
          Investments and any proceeds thereof (the “Sweep Investment Proceeds”). In furtherance of the
          intentions of the parties hereto, this Agreement constitutes written notice by Secured Party to
          Bank and Bank’s Cayman Islands Branch of Secured Party’s security interest in the Collateral
          Accounts.

2.        Secured Party Control. Bank, Secured Party and Company each agree that Bank will comply
          with instructions given to Bank by Secured Party directing disposition of funds in the Collateral
          Accounts without further consent by Company. Bank, Secured Party and Company further agree
          that, concerning any Sweep Investment undertaken by Company under a Sweep Agreement, if
          under such Sweep Agreement, Bank is (i) the registered owner of directly-held securities, or the
          holder of directly-held instruments, of which the Sweep Investment is a component, then Bank
          acknowledges that Bank has registered ownership of Company’s interest in the securities in its
          books and records, or holds Company’s interest in the instruments, in each case for the benefit

DASICA-MIDCAP-ARAN                  Examination Management Services_Midcap DASICA Final Execution Version_04.25.19             Page 1
(Revised 02-15-12) DC<T 21795
  Case 20-32548-hdh7 Doc 27-6 Filed 11/17/20                        Entered 11/17/20 20:55:26                        Page 37 of 47


          and on behalf of Secured Party; (ii) the entitlement holder of a securities account, or the customer
          on a deposit account, of which the Sweep Investment is a component, then Bank acknowledges
          that Bank has control of Company’s interest in Bank’s security entitlements in the securities
          account, or Bank has control of Company’s interest in Bank’s rights as customer in the funds in
          the deposit account, in each case for the benefit and on behalf of Secured Party; (iii) a securities
          intermediary maintaining a securities account of which the Sweep Investment is a component,
          then Bank will comply without further consent of Company with entitlement orders originated by
          Secured Party as to Company’s interest in the security entitlements in the securities account; or
          (iv) a depository bank maintaining a deposit account of which the Sweep Investment is a
          component, then Bank will comply, without further consent of Company, with instructions
          originated by Secured Party as to the disposition of Company’s interest in the funds in such
          deposit account. As used in this Agreement, the terms “deposit account”, “entitlement holder”,
          “entitlement order”, “securities account,” “securities intermediary” and "security entitlement" have
          the respective meanings set forth in the Uniform Commercial Code (as defined in the “Governing
          Law” section of this Agreement). Instructions to Bank from Secured Party with respect to
          disposition of funds in the Collateral Accounts, and entitlement orders and other disposition
          instructions to Bank from Secured Party with respect to any Sweep Investment, are hereinafter
          collectively referred to as “Disposition Instructions”. Except as otherwise required by law, Bank
          will not agree with any third party to comply with (i) instructions for disposition of funds in the
          Collateral Accounts, or (ii) entitlement orders or other instructions applicable to any Sweep
          Investment, originated by such third party. Bank represents that there is no currently effective
          agreement with any third party addressing the disposition of funds or control over any of the
          Collateral Accounts or the Collateral Account Funds or Sweep Investment Proceeds.

3.        Company Access to Collateral Accounts and Sweep Investments. Notwithstanding the
          provisions of the “Secured Party Control” section of this Agreement, Secured Party agrees that
          Company will be allowed access, and the right to give instructions and entitlement orders with
          respect to, the Collateral Accounts, Collateral Account Funds, Sweep Investments and Sweep
          Investment Proceeds until Bank receives, and has had a reasonable opportunity (not to exceed
          two (2) Business Days (as defined in Section 6 below)) to act on, written notice from Secured
          Party directing that Company no longer have access to, or the right to give instructions or
          entitlement orders to, any Collateral Accounts, Collateral Account Funds, Sweep Investments or
          Sweep Investment Proceeds (an “Access Termination Notice”). Company irrevocably authorizes
          Bank to comply with any Access Termination Notice and any Disposition Instructions even if
          Company objects to them in any way, and agrees that Bank may pay any and all Collateral
          Account Funds and/or Sweep Investment Proceeds to Secured Party in response to any
          Disposition Instructions. Company further agrees that after Bank receives an Access Termination
          Notice, Company will not have access to, or the right to give instructions or entitlement orders
          with respect to, any Collateral Accounts, Collateral Account Funds, Sweep Investments or Sweep
          Investment Proceeds.

4.        Transfers in Response to Disposition Instructions. Notwithstanding the provisions of the
          “Secured Party Control” section of this Agreement, unless Bank separately agrees in writing to
          the contrary, Bank will have no obligation to disburse funds or proceeds in response to Disposition
          Instructions other than by automatic standing wire. Bank agrees that on each Business Day after
          it receives and has had a reasonable opportunity (not to exceed two (2) Business Days) to act on
          an Access Termination Notice and corresponding Disposition Instructions it will transfer to the
          account specified at the end of this Agreement as the Destination Account or, if no account is
          specified, to such account as Secured Party specifies in the Access Termination Notice (in either
          case, the “Destination Account”) the full amount of the collected and available balance in the
          Collateral Accounts at the beginning of such Business Day, together with the proceeds of any
          Sweep Investments linked to such Collateral Accounts. Any instruction or entitlement order in
          connection with a Sweep Investment delivered by Secured Party to Bank can only be for Bank to

DASICA-MIDCAP-ARAN                  Examination Management Services_Midcap DASICA Final Execution Version_04.25.19             Page 2
(Revised 02-15-12) DC<T 21795
  Case 20-32548-hdh7 Doc 27-6 Filed 11/17/20                        Entered 11/17/20 20:55:26                        Page 38 of 47


          liquidate the Sweep Investment (at the end of the applicable investment period, if any) and to
          redeposit in and credit the funds therefrom (plus any dividend, interest or other return on the
          Sweep Investment and less any loss of funds suffered by the Sweep Investment) to the linked
          Collateral Account, and to thereupon terminate such Sweep Investment. Secured Party also
          acknowledges and agrees that it cannot instruct Bank to transfer funds from the Sweep
          Investment to an account other than the Collateral Account to which such Sweep Investment is
          linked. Any disposition of funds which Bank makes in response to Disposition Instructions is
          subject to Bank’s standard policies, procedures and documentation governing the type of
          disposition made; provided, however, that in no circumstances will any such disposition require
          Company’s consent. To the extent any Collateral Account or Sweep Investment is a certificate of
          deposit or time deposit, Bank will be entitled to deduct any applicable early withdrawal penalty
          prior to disbursing funds from such account in response to Disposition Instructions. To the extent
          Secured Party requests that funds be transferred from any Collateral Account or Sweep
          Investment in a currency different from the currency denomination of the Collateral Account or
          Sweep Investment, the funds transfer will be made after currency conversion at Bank’s then
          current buying rate for exchange applicable to the new currency.

5.        Lockboxes. To the extent items deposited to a Collateral Account have been received in one or
          more post office lockboxes maintained for Company by Bank (each a “Lockbox”) and processed
          by Bank for deposit, Company acknowledges that Company has granted Secured Party a security
          interest in all such items (the “Remittances”). Company agrees that after Bank receives an
          Access Termination Notice, Company will have no further right or ability to instruct Bank regarding
          the receipt, processing or deposit of Remittances, and that Secured Party alone will have the right
          and ability to so instruct Bank. Company and Secured Party acknowledge and agree that Bank’s
          operation of each Lockbox, and the receipt, retrieval, processing and deposit of Remittances, will
          at all times be governed by Bank’s Master Agreement for Treasury Management Services or other
          applicable treasury management services agreement, and by Bank’s applicable standard lockbox
          Service Description.

6.        Balance Reports and Bank Statements. Bank agrees, at the request of Secured Party on any
          day on which Bank is open to conduct its regular banking business, other than a Saturday, Sunday
          or public holiday (each a “Business Day”), to make available to Secured Party a report (“Balance
          Report”) showing the opening available balance in the Collateral Accounts (and Sweep
          Investments, if applicable) as of the beginning of such Business Day, by a transmission method
          determined by Bank, in Bank’s sole discretion. Company expressly consents to this transmission
          of information without notice to or consent of Company. After Bank receives an Access
          Termination Notice, Bank will, on receiving a written request from Secured Party, send to Secured
          Party by United States mail, at the address indicated for Secured Party after its signature to this
          Agreement, duplicate copies of all periodic statements on the Collateral Accounts which are
          subsequently sent to Company.

7.        Returned Items. Secured Party and Company understand and agree that the face amount
          (“Returned Item Amount”) of each Returned Item will be paid by Bank debiting the deposit account
          of Company at Bank identified on the signature page to this Agreement as Company’s Operating
          Account (the “Operating Account”), without prior notice to Secured Party or Company, and if the
          amount on deposit in the Operating Account is insufficient to pay for such Returned Item, Bank
          may debit one or more Collateral Accounts for such Returned Item. As used in this Agreement,
          the term “Returned Item” means (i) any item deposited to a Collateral Account and returned
          unpaid, whether for insufficient funds or for any other reason, and without regard to timeliness of
          the return or the occurrence or timeliness of any drawee’s notice of non-payment; (ii) any item
          subject to a claim against Bank of breach of transfer or presentment warranty under the Uniform
          Commercial Code (as adopted in the applicable state) or Regulation CC (12 C.F.R. §229), as in
          effect from time to time; (iii) any automated clearing house (“ACH”) entry credited to a Collateral
          Account and returned unpaid or subject to an adjustment entry under applicable clearing house

DASICA-MIDCAP-ARAN                  Examination Management Services_Midcap DASICA Final Execution Version_04.25.19             Page 3
(Revised 02-15-12) DC<T 21795
  Case 20-32548-hdh7 Doc 27-6 Filed 11/17/20                         Entered 11/17/20 20:55:26                        Page 39 of 47


          rules, whether for insufficient funds or for any other reason, and without regard to timeliness of the
          return or adjustment; (iv) any credit to a Collateral Account from a merchant card transaction,
          against which a contractual demand for chargeback has been made; and (v) any credit to a
          Collateral Account made in error. Company agrees to pay all Returned Item Amounts
          immediately on demand, without setoff or counterclaim, to the extent there are not sufficient funds
          in the Operating Account or the Collateral Account to cover the Returned Item Amounts on the
          day Bank attempts to debit them from the Operating Account or alternatively, the Collateral
          Account. After Bank receives an Access Termination Notice, Secured Party agrees to pay all
          Returned Item Amounts within fifteen (15) calendar days after demand, without setoff or
          counterclaim, to the extent that (i) the Returned Item Amounts are not paid in full by Company
          within five (5) calendar days after demand on Company by Bank, and (ii) Secured Party has
          received proceeds from the corresponding Returned Items under this Agreement; provided,
          however, that Secured Party’s obligation under this Section 7 will end ninety (90) calendar days
          after termination of this Agreement, except with respect to claims made to Secured Party under
          this Section 7 prior to expiration of such ninety (90) day period.

8.        Settlement Items. Secured Party and Company understand and agree that the face amount
          (“Settlement Item Amount”) of each Settlement Item will be paid by Bank debiting the applicable
          Collateral Account, without prior notice to Secured Party or Company. As used in this Agreement,
          the term “Settlement Item” means (i) each check or other payment order drawn on or payable
          against any controlled disbursement account or other deposit account at any time linked to any
          Collateral Account by a zero balance account connection or other automated funding mechanism
          (each a “Linked Account”), which Bank cashes or exchanges for a cashier’s check or official check
          in the ordinary course of business prior to receiving an Access Termination Notice and having
          had a reasonable opportunity (not to exceed two (2) Business Days) to act on it, and which is
          presented for settlement against the Collateral Account (after having been presented against the
          Linked Account) after Bank receives the Access Termination Notice, (ii) each check or other
          payment order drawn on or payable against a Collateral Account, which, on the Business Day
          Bank receives an Access Termination Notice, Bank cashes or exchanges for a cashier’s check
          or official check in the ordinary course of business after Bank’s cutoff time for posting, (iii) each
          ACH credit entry initiated by Bank, as originating depository financial institution, on behalf of
          Company, as originator, prior to Bank having received an Access Termination Notice and having
          had a reasonable opportunity (not to exceed two (2) Business Days) to act on it, which ACH credit
          entry settles after Bank receives an Access Termination Notice, and (iv) any other payment order
          drawn on or payable against a Collateral Account or any Linked Account, which Bank has paid or
          funded prior to receiving an Access Termination Notice and having had a reasonable opportunity
          (not to exceed two (2) Business Days) to act on it, and which is first presented for settlement
          against the Collateral Account in the ordinary course of business after Bank receives the Access
          Termination Notice and has transferred Collateral Account Funds to Secured Party under this
          Agreement. Company agrees to pay all Settlement Item Amounts immediately on demand,
          without setoff or counterclaim, to the extent there are not sufficient funds in the applicable
          Collateral Account to cover the Settlement Item Amounts on the day they are to be debited from
          the Collateral Account. Secured Party agrees to pay all Settlement Item Amounts within fifteen
          (15) calendar days after demand, without setoff or counterclaim, to the extent that (i) the
          Settlement Item Amounts are not paid in full by Company within five (5) calendar days after
          demand on Company by Bank, and (ii) Secured Party has received Collateral Account Funds
          under this Agreement; provided, however, that Secured Party’s obligation under this Section 8
          will end ninety (90) calendar days after termination of this Agreement, except with respect to
          claims made to Secured Party under this Section 8 prior to expiration of such ninety (90) day
          period.

9.        Bank Fees. Company agrees to pay all Bank’s fees and charges for the maintenance and
          administration of the Collateral Accounts and Sweep Investments and for the treasury
          management and other account services provided with respect to the Collateral Accounts and
          any Lockboxes (collectively “Bank Fees”), including, but not limited to, the fees for (a) Balance
          Reports provided on the Collateral Accounts and Sweep Investments, (b) funds transfer services
DASICA-MIDCAP-ARAN                   Examination Management Services_Midcap DASICA Final Execution Version_04.25.19             Page 4
(Revised 02-15-12) DC<T 21795
  Case 20-32548-hdh7 Doc 27-6 Filed 11/17/20                        Entered 11/17/20 20:55:26                        Page 40 of 47


          received with respect to the Collateral Accounts, (c) lockbox processing services, (d) Returned
          Items, (e) funds advanced to cover overdrafts in the Collateral Accounts (but without Bank being
          in any way obligated to make any such advances), and (f) duplicate bank statements. (For
          avoidance of doubt, the term “Bank Fees” does not include fees incurred by Bank and charged to
          Company for use of in-house legal counsel or outside legal counsel.) The Bank Fees will be paid
          by Bank debiting the Operating Account on the Business Day that the Bank Fees are due, without
          notice to Secured Party or Company, and if the amount on deposit in the Operating Account is
          insufficient to pay for such Bank Fees, Bank may debit one or more Collateral Accounts for such
          Bank Fees. If there are not sufficient funds in the Operating Account or the Collateral Accounts
          to cover fully the Bank Fees on the Business Day Bank attempts to debit them from the Operating
          Account or the Collateral Accounts, such shortfall or the amount of such Bank Fees will be paid
          by Company to Bank, without setoff or counterclaim, within five (5) calendar days after demand
          from Bank. Secured Party agrees to pay any Bank Fees which accrue after Bank receives an
          Access Termination Notice, within fifteen (15) calendar days after demand, without setoff or
          counterclaim, to the extent such Bank Fees are not paid in full by Company within five (5) calendar
          days after demand on Company by Bank; provided, however, that Secured Party’s obligation
          under this Section 9 will end ninety (90) calendar days after termination of this Agreement, except
          with respect to claims made to Secured Party under this Section 9 prior to expiration of such
          ninety (90) day period.

10.       Account Documentation. Except as specifically provided in this Agreement, Secured Party and
          Company agree that (i) the Collateral Accounts will be subject to, and Bank’s operation of the
          Collateral Accounts will be in accordance with, the terms of Bank’s applicable deposit account
          agreement governing the Collateral Accounts (“Account Agreement”), and (ii) each Sweep
          Investment will be subject to, and governed by, the terms and conditions of Bank’s Master
          Agreement for Treasury Management Services or other applicable treasury management
          services agreement (“Master Agreement”), and by Bank’s Stagecoach Sweep Service Description
          or other applicable sweep investment service description (each a “Sweep Investment Service
          Description”) in effect from time to time, any related “Investment Acknowledgment” between Bank
          and Company, and any prospectus related to a Sweep Investment and/or any related Sweep
          Investment Agreement (e.g., Sweep Investment – Mutual Funds Agreement) between Bank and
          Company. (The Master Agreement and Sweep Investment Service Description, together with any
          Investment Acknowledgement and any prospectus and/or related agreement(s) are herein
          collectively referred to as the “Sweep Agreement”). Each Collateral Account operated as a “Multi-
          Currency Account” will be governed by the Master Agreement and Bank’s Multi-Currency Account
          Service Description in effect from time to time. All documents referenced in this Agreement as
          governing any Collateral Account or Sweep Investment, any Multi-Currency Account, or the
          processing of any Remittances, are herein collectively referred to as the “Account
          Documentation”.

11.       Partial Subordination of Bank’s Rights. Bank hereby subordinates to the security interest of
          Secured Party in the Collateral Accounts, the Collateral Account Funds, Sweep Investments and
          the Sweep Investment Proceeds (i) any security interest which Bank may have or acquire in the
          Collateral Accounts, the Collateral Account Funds, Sweep Investments or Sweep Investment
          Proceeds, and (ii) any right which Bank may have or acquire to set off or otherwise apply any
          Collateral Account Funds or Sweep Investment Proceeds against the payment of any
          indebtedness from time to time owing to Bank from Company, except for debits to the Collateral
          Accounts permitted under this Agreement for the payment of Returned Item Amounts, Settlement
          Item Amounts or Bank Fees.

12.       Bankruptcy Notice; Effect of Filing. If Bank at any time receives notice of the commencement
          of a bankruptcy case or other insolvency or liquidation proceeding by or against Company, Bank
          will continue to comply with its obligations under this Agreement, except to the extent that any
          action required of Bank under this Agreement is prohibited under applicable bankruptcy laws or
          regulations or is stayed pursuant to the automatic stay imposed under the United States
          Bankruptcy Code or by order of any court or agency. With respect to any obligation of Secured
DASICA-MIDCAP-ARAN                  Examination Management Services_Midcap DASICA Final Execution Version_04.25.19             Page 5
(Revised 02-15-12) DC<T 21795
  Case 20-32548-hdh7 Doc 27-6 Filed 11/17/20                         Entered 11/17/20 20:55:26                        Page 41 of 47


          Party hereunder which requires prior demand on Company, the commencement of a bankruptcy
          case or other insolvency or liquidation proceeding by or against Company will automatically
          eliminate the necessity of such demand on Company by Bank, and will immediately entitle Bank
          to make demand on Secured Party with the same effect as if demand had been made on
          Company and the time for Company’s performance had expired.

13.       Legal Process, Legal Notices and Court Orders. Bank will comply with any legal process,
          legal notice or court order it receives in relation to a Collateral Account or Sweep Investment if
          Bank determines in its commercially reasonable discretion that the legal process, legal notice or
          court order is legally binding on it.

14.       Indemnification. Company will indemnify, defend and hold harmless Bank, its officers, directors,
          employees, and agents (collectively, the “Indemnified Parties”) from and against any and all
          claims, demands, losses, liabilities, damages, costs and expenses (including reasonable
          attorneys’ fees) (collectively “Losses and Liabilities”) Bank may suffer or incur as a result of or in
          connection with (a) Bank complying with any binding legal process, legal notice or court order
          referred to in the immediately preceding section of this Agreement, (b) Bank following any
          instruction or request of Secured Party, including but not limited to any Access Termination Notice
          or Disposition Instructions, or (c) Bank complying with its obligations under this Agreement, except
          to the extent such Losses and Liabilities are caused by Bank’s gross negligence or willful
          misconduct. To the extent such obligations of indemnity are not satisfied by Company within
          fifteen (15) days after demand on Company by Bank, Secured Party will indemnify, defend and
          hold harmless Bank and the other Indemnified Parties against any and all Losses and Liabilities
          Bank or such Indemnified Parties may suffer or incur as a result of or in connection with Bank
          following any instruction or request of Secured Party, except to the extent such Losses and
          Liabilities are caused by Bank’s gross negligence or willful misconduct of Bank or the applicable
          Indemnified Party.

15.       Bank’s Responsibility. This Agreement does not create any obligations of Bank, and Bank
          makes no express or implied representations or warranties with respect to its obligations under
          this Agreement, except for those expressly set forth herein. In particular, Bank need not
          investigate whether Secured Party is entitled under Secured Party’s agreements with Company
          to give an Access Termination Notice or Disposition Instructions. Bank may rely on any and all
          notices and communications it believes are given by the appropriate party. Bank will not be liable
          to Company, Secured Party or any other party for any Losses and Liabilities caused by (i)
          circumstances beyond Bank’s reasonable control (including, without limitation, computer
          malfunctions, interruptions of communication facilities, labor difficulties, acts of God, wars, or
          terrorist attacks) or (ii) any other circumstances, except to the extent that such Losses and
          Liabilities are directly caused by Bank’s gross negligence or willful misconduct. In no event will
          Bank or Secured Party be liable for any indirect, special, consequential or punitive damages to
          any other party hereunder, whether or not the likelihood of such damages was known to Bank or
          Secured Party (as applicable), and regardless of the form of the claim or action, or the legal theory
          on which it is based. Any action against Bank by Company or Secured Party under or related to
          this Agreement must be brought within twelve (12) months after the cause of action accrues.

16.       Termination. This Agreement may be terminated by Secured Party or Bank at any time by either
          of them giving thirty (30) calendar days prior written notice of such termination to the other parties
          to this Agreement at their contact addresses specified after their signatures to this Agreement;
          provided, however, that this Agreement may be terminated immediately upon five (5) Business
          Days’ prior written notice (i) from Bank to Company and Secured Party should Company or
          Secured Party fail to make any payment when due to Bank from Company or Secured Party under
          the terms of this Agreement and Company or Secured Party fails to cure such default in payment
          within said five (5) Business Days notice period, or (ii) from Secured Party to Bank on termination

DASICA-MIDCAP-ARAN                   Examination Management Services_Midcap DASICA Final Execution Version_04.25.19             Page 6
(Revised 02-15-12) DC<T 21795
  Case 20-32548-hdh7 Doc 27-6 Filed 11/17/20                         Entered 11/17/20 20:55:26                        Page 42 of 47


          or release of Secured Party’s security interest in the Collateral Accounts (and Sweep Investments,
          if applicable); provided, however, that any notice from Secured Party under clause (ii) of this
          sentence must contain Secured Party’s acknowledgement of the termination or release of its
          security interest in the Collateral Accounts (and Sweep Investments, if applicable). Company
          shall have no right to terminate this Agreement without Secured Party’s prior written consent.
          Company’s and Secured Party’s respective obligations to report errors in funds transfers and
          bank statements and to pay Returned Item Amounts, Settlement Item Amounts, and Bank Fees,
          as well as the indemnifications made, and the limitations on the liability of Bank accepted, by
          Company and Secured Party under this Agreement will continue after the termination of this
          Agreement with respect to all the circumstances to which they are applicable, existing or occurring
          before such termination, and any liability of any party to this Agreement, as determined under the
          provisions of this Agreement, with respect to acts or omissions of such party prior to such
          termination will also survive such termination. Upon any termination of this Agreement which
          occurs after Bank has received an Access Termination Notice and has had a reasonable
          opportunity (not to exceed two (2) Business Days) to act on it, (i) Bank will transfer all collected
          and available balances in the Collateral Accounts on the date of such termination (including all
          proceeds from redemption of Sweep Investments) in accordance with Secured Party’s written
          instructions, and (ii) Bank will close any Lockbox and forward any mail received at the Lockbox
          unopened to such address as is communicated to Bank by Secured Party under the notice
          provisions of this Agreement for a period of three (3) months after the effective termination date,
          unless otherwise arranged between Secured Party and Bank, provided that Bank’s fees with
          respect to such disposition must be prepaid directly to Bank at the time of termination by cashier’s
          check payable to Bank or other payment method acceptable to Bank in its sole discretion.

17.       Modifications, Amendments, and Waivers. This Agreement may not be modified or amended,
          or any provision thereof waived, except in a writing signed by all the parties to this Agreement.

18.       Notices. All notices from one party to another must be in writing, must be delivered to Company,
          Secured Party and/or Bank at their contact addresses specified after their signatures to this
          Agreement, or any other address of any party communicated to the other parties in writing, and
          will be effective on receipt. Any notice sent by a party to this Agreement to another party must
          also be sent to all other parties to this Agreement. Bank is authorized by Company and Secured
          Party to act on any instructions or notices received by Bank if (a) such instructions or notices
          purport to be made in the name of Secured Party, (b) Bank reasonably believes that they are so
          made, and (c) they do not conflict with the terms of this Agreement as such terms may be
          amended from time to time, unless such conflicting instructions or notices are supported by a
          court order.

19.       Successors and Assigns. Neither Company nor Secured Party may assign or transfer its rights
          or obligations under this Agreement to any person or entity without the prior written consent of
          Bank, which consent will not be unreasonably withheld or delayed. Notwithstanding the foregoing,
          Secured Party may transfer its rights and duties under this Agreement to (i) a transferee to which,
          by contract or operation of law, Secured Party transfers substantially all of its rights and duties
          under the financing or other arrangements between Secured Party and Company (including,
          without limitation, to any of Secured Party’s financing source(s) or in connection with any merger
          or acquisition by or of Secured Party), or (ii) if Secured Party is acting as a representative in whose
          favor a security interest is created or provided for, a transferee that is a successor representative;
          provided that as between Bank and Secured Party, Secured Party will not be released from its
          obligations under this Agreement unless and until Bank receives any such transferee’s binding
          written agreement to assume all of Secured Party’s obligations hereunder. Bank may not assign
          or transfer its rights or obligations under this Agreement to any person or entity without the prior
          written consent of Secured Party, which consent will not be unreasonably withheld or delayed;


DASICA-MIDCAP-ARAN                   Examination Management Services_Midcap DASICA Final Execution Version_04.25.19             Page 7
(Revised 02-15-12) DC<T 21795
  Case 20-32548-hdh7 Doc 27-6 Filed 11/17/20                        Entered 11/17/20 20:55:26                        Page 43 of 47


          provided, however, that no such consent will be required if such assignment or transfer takes
          place as part of a merger, acquisition or corporate reorganization affecting Bank.

20.       Governing Law. This Agreement will be governed by and be construed in accordance with the
          laws of the state in which the office of Bank that maintains the Collateral Accounts is located (the
          “Governing Law State”), without regard to conflict of laws principles. The Governing Law State
          will also be deemed to be Bank’s jurisdiction, for purposes of Articles 8 and 9 of the Uniform
          Commercial Code as they apply to this Agreement. As used in this Agreement, the term “Uniform
          Commercial Code” means the Uniform Commercial Code as enacted and in effect from time to
          time in the Governing Law State.

21.       Severability. To the extent that the terms of this Agreement are inconsistent with, or prohibited
          or unenforceable under, any applicable law or regulation, they will be deemed ineffective only to
          the extent of such prohibition or unenforceability, and will be deemed modified and applied in a
          manner consistent with such law or regulation. Any provision of this Agreement which is deemed
          unenforceable or invalid in any jurisdiction will not affect the enforceability or validity of the
          remaining provisions of this Agreement or the same provision in any other jurisdiction.

22.       Counterparts. This Agreement may be executed in any number of counterparts each of which
          will be an original with the same effect as if the signatures were on the same instrument. Delivery
          of an executed counterpart of a signature page of this Agreement by telecopier or electronic image
          scan transmission (such as a “pdf” file) will be effective as delivery of a manually executed
          counterpart of the Agreement.

23.       Entire Agreement. This Agreement, together with the Account Documentation, contains the
          entire and only agreement among all the parties to this Agreement and between Bank and
          Company, on the one hand, and Bank and Secured Party, on the other hand, with respect to (a)
          the interest of Secured Party in the Collateral Accounts,Collateral Account Funds, Sweep
          Investments and Sweep Investment Proceeds, and (b) Bank’s obligations to Secured Party in
          connection with the Collateral Accounts, Collateral Account Funds, Sweep Investments and
          Sweep Investment Proceeds.




DASICA-MIDCAP-ARAN                  Examination Management Services_Midcap DASICA Final Execution Version_04.25.19             Page 8
(Revised 02-15-12) DC<T 21795
  Case 20-32548-hdh7 Doc 27-6 Filed 11/17/20                    Entered 11/17/20 20:55:26                        Page 44 of 47


This Agreement has been signed by the duly authorized officers or representatives of Company,
Secured Party and Bank on the date specified below.

                                      Date:

 Collateral Account Numbers:                                        4121914451
 Operating Account Number:                                          4121914451
 Destination Account Number:                                        2000036282803
 Bank of Destination Account:                                       Wells Fargo Bank, N.A. (McLean, VA)
   Account name:                                                    MidCap Funding IV Trust - Collections
                                                                    EMSI
   Reference Data:
                                                                    Daily
   Frequency (Daily or Weekly):                                     Start of Day
   Balance (Intraday or Start of Day):




                                   [SIGNATURE PAGES FOLLOW]




DASICA-MIDCAP-ARAN              Examination Management Services_Midcap DASICA Final Execution Version_04.25.19             Page 9
(Revised 02-15-12) DC<T 21795
Case 20-32548-hdh7 Doc 27-6 Filed 11/17/20   Entered 11/17/20 20:55:26   Page 45 of 47
Case 20-32548-hdh7 Doc 27-6 Filed 11/17/20   Entered 11/17/20 20:55:26   Page 46 of 47
Case 20-32548-hdh7 Doc 27-6 Filed 11/17/20   Entered 11/17/20 20:55:26   Page 47 of 47
